Exhibit 10.1

Execution Copy

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

DATED AS OF JUNE 15, 2006

AMONG

STANCORP FINANCIAL GROUP, INC.,

as Borrower,

THE LENDERS LISTED HEREIN,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agent

 

--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Section 1.   

  

DEFINITIONS

   1

1.1    

  

Certain Defined Terms

   1

1.2    

  

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

   19

1.3    

  

Other Definitional Provisions and Rules of Construction

   20

Section 2.   

  

AMOUNTS AND TERMS OF LOANS

   20

2.1    

  

Loans; Making of Loans; the Register; Optional Notes

   20

2.2    

  

Interest on the Loans

   26

2.3    

  

Fees

   29

2.4    

  

Repayments, Prepayments and Reductions of Revolving Loan Commitment Amount;
General Provisions Regarding Payments

   29

2.5    

  

Use of Proceeds

   32

2.6    

  

Special Provisions Governing Eurodollar Rate Loans

   32

2.7    

  

Increased Costs; Taxes; Capital Adequacy

   35

2.8    

  

Statement of Lenders; Obligation of Lenders and Issuing Lenders to Mitigate

   39

2.9    

  

Replacement of a Lender

   40

2.10  

  

Increase in Commitments

   41

2.11  

  

Extension of Revolving Loan Commitment Termination Date

   42

Section 3.   

  

LETTERS OF CREDIT

   43

3.1    

  

Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein

   43

3.2    

  

Letter of Credit Fees

   45

3.3    

  

Drawings and Reimbursement of Amounts Paid Under Letters of Credit

   45

3.4    

  

Obligations Absolute

   48

3.5    

  

Nature of Issuing Lenders’ Duties

   49

3.6    

  

Applicability of UCP

   49

Section 4.   

  

CONDITIONS TO LOANS AND LETTERS OF CREDIT

   49

4.1    

  

Conditions to Closing

   50

4.2    

  

Conditions to Effective Date; All Loans

   51

4.3    

  

Conditions to Letters of Credit

   52

Section 5.   

  

COMPANY’S REPRESENTATIONS AND WARRANTIES

   52

5.1    

  

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries

   52

5.2    

  

Authorization of Borrowing, etc.

   53

 

i



--------------------------------------------------------------------------------

5.3    

  

Financial Condition

   54

5.4    

  

No Material Adverse Change

   55

5.5    

  

Title to Properties; Liens

   55

5.6    

  

Litigation; Adverse Facts

   55

5.7    

  

Payment of Taxes

   55

5.8    

  

Governmental Regulation

   55

5.9    

  

Securities Activities

   56

5.10  

  

Employee Benefit Plans

   56

5.11  

  

Environmental Protection

   56

5.12  

  

Solvency

   57

5.13  

  

Disclosure

   57

5.14  

  

Foreign Assets Control Regulations, etc.

   57

5.15  

  

Insurance Licenses

   57

Section 6.   

  

AFFIRMATIVE COVENANTS

   58

6.1    

  

Financial Statements and Other Reports

   58

6.2    

  

Existence, etc.

   62

6.3    

  

Payment of Taxes and Claims

   62

6.4    

  

Maintenance of Properties; Insurance

   63

6.5    

  

Inspection Rights

   63

6.6    

  

Compliance with Laws, etc.

   63

Section 7.   

  

NEGATIVE COVENANTS

   63

7.1    

  

Liens and Related Matters

   64

7.2    

  

Acquisitions

   64

7.3    

  

Restricted Junior Payments

   65

7.4    

  

Financial Covenants

   65

7.5    

  

Restriction on Fundamental Changes; Asset Sales

   65

7.6    

  

Transactions with Affiliates

   66

7.7    

  

Conduct of Business

   66

7.8    

  

Fiscal Year

   66

7.9    

  

Subsidiary Indebtedness

   67

Section 8.   

  

EVENTS OF DEFAULT

   67

8.1    

  

Failure to Make Payments When Due

   67

8.2    

  

Default in Other Agreements

   67

8.3    

  

Breach of Certain Covenants

   68

8.4    

  

Breach of Warranty

   68

8.5    

  

Other Defaults Under Loan Documents

   68

8.6    

  

Involuntary Bankruptcy; Appointment of Receiver, etc.

   68

8.7    

  

Voluntary Bankruptcy; Appointment of Receiver, etc.

   68

8.8    

  

Judgments and Attachments

   69

8.9    

  

Dissolution

   69

8.10  

  

Employee Benefit Plans

   69

 

ii



--------------------------------------------------------------------------------

8.11    

  

Change in Control

   69

8.12    

  

Licensing

   69

8.13    

  

Certain Proceedings

   70

8.14    

  

Invalidity of Loan Documents; Repudiation of Obligations

   70

Section 9.   

  

ADMINISTRATIVE AGENT

   71

9.1    

  

Appointment

   71

9.2    

  

Powers and Duties; General Immunity

   71

9.3    

  

Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness

   73

9.4    

  

Right to Indemnity

   73

9.5    

  

Resignation of Administrative Agent; Successor Administrative Agent and Swing
Line Lender

   73

9.6    

  

Duties of Other Agents

   74

9.7    

  

Administrative Agent May File Proofs of Claim

   74

Section 10. 

  

MISCELLANEOUS

   75

10.1  

  

Successors and Assigns; Assignments and Participations in Loans and Letters of
Credit

   75

10.2  

  

Expenses

   78

10.3  

  

Indemnity

   79

10.4  

  

Set-Off

   80

10.5  

  

Ratable Sharing

   80

10.6  

  

Amendments and Waivers

   81

10.7  

  

Independence of Covenants

   82

10.8  

  

Notices; Effectiveness of Signatures; Posting on Electronic Delivery Systems

   82

10.9  

  

Survival of Representations, Warranties and Agreements

   84

10.10

  

Failure or Indulgence Not Waiver; Remedies Cumulative

   84

10.11

  

Marshalling; Payments Set Aside

   85

10.12

  

Severability

   85

10.13

  

Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver

   85

10.14

  

Applicable Law

   86

10.15

  

Construction of Agreement; Nature of Relationship

   86

10.16

  

Consent to Jurisdiction and Service of Process

   86

10.17

  

Waiver of Jury Trial

   87

10.18

  

Confidentiality

   87

10.19

  

Counterparts; Effectiveness

   88

10.20

  

USA Patriot Act

   88

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

I

   FORM OF NOTICE OF REVOLVING BORROWING

II

   FORM OF NOTICE OF CONVERSION/CONTINUATION

III

   FORM OF REQUEST FOR ISSUANCE

IV

   FORM OF REVOLVING NOTE

V

   FORM OF SWING LINE NOTE

VI

   FORM OF COMPLIANCE CERTIFICATE

VII

   FORM OF ASSIGNMENT AGREEMENT

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

2.1

   LENDERS’ COMMITMENTS AND PRO RATA SHARES

5.15

   INSURANCE LICENSES

7.1

   CERTAIN EXISTING LIENS

7.9

   EXISTING SUBSIDIARY INDEBTEDNESS

10.8

   NOTICE ADDRESSES

 

v



--------------------------------------------------------------------------------

STANCORP FINANCIAL GROUP, INC.

CREDIT AGREEMENT

This CREDIT AGREEMENT is dated as of June 15, 2006 and entered into by and among
STANCORP FINANCIAL GROUP, INC., an Oregon corporation (“Company”), THE FINANCIAL
INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF (each individually referred to
herein as a “Lender” and collectively as “Lenders”), WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), as administrative agent for Lenders (in such
capacity, “Administrative Agent”), and U.S. BANK NATIONAL ASSOCIATION, as
syndication agent for Lenders (in such capacity, “Syndication Agent”).

RECITALS

WHEREAS, Lenders, at the request of Company, have agreed to extend certain
credit facilities to Company, the proceeds of which will be used to provide
financing for working capital and other general corporate purposes of Company
and its Subsidiaries:

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Company, Lenders and Administrative Agent agree
as follows:

 

Section 1. DEFINITIONS

 

  1.1 Certain Defined Terms.

The following terms used in this Agreement shall have the following meanings:

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5A.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

“Affected Loans” has the meaning assigned to that term in subsection 2.6C.

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise; provided, however, that the term “Affiliate” shall
specifically exclude the Agents and each Lender.



--------------------------------------------------------------------------------

“Agents” means Administrative Agent, and the Syndication Agent named in the
introduction to this Agreement.

“Agreement” means this Credit Agreement.

“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation, which statement shall
be in the form required by such Insurance Subsidiary’s jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements permitted by such insurance commissioner (or such similar authority)
to be used for filing annual statutory financial statements and shall contain
the type of information permitted by such insurance commissioner (or such
similar authority) to be disclosed therein, together with all exhibits or
schedules filed therewith.

“Applicable Margin” means, with respect to the Eurodollar Margin, the Facility
Fee or the Utilization Fee, as the case may be, from time to time, the following
rate per annum based upon the Leverage Ratio as set forth below:

 

Pricing

Level

     Consolidated
Leverage Ratio   Eurodollar
Margin       

Facility

Fee

      

Utilization

Fee

 

Pricing Level I

     £15.0%   0.22 %      0.06 %      0.07 %

Pricing Level II

     >15.0% but £20.0%   0.30 %      0.08 %      0.07 %

Pricing Level III

     >20.0% but £25.0%   0.35 %      0.10 %      0.10 %

Pricing Level IV

     >25.0% but £ 30.0%   0.425 %      0.125 %      0.10 %

Pricing Level V

     >30.0%   0.50 %      0.15 %      0.10 %

The Applicable Margin shall be determined in accordance with the foregoing table
based on Company’s Consolidated Leverage Ratio as reflected in the then most
recent financial statements delivered pursuant to Section 6.1(ii) and (iii).
Adjustments, if any, to the Applicable Margin shall be effective five Business
Days after the Administrative Agent has received the applicable financial
statements. If Company fails to deliver its financial statements to the
Administrative Agent at the time required pursuant to the Credit Agreement, then
the Applicable Margin shall be the highest Applicable Margin set forth in the
foregoing table until five days after such financial statements are so
delivered. Until adjusted commencing with the delivery of Company’s financial
statements with respect to the fiscal quarter ending June 30, 2006, Pricing
Level II shall be deemed to exist.

“Approved Fund” means a Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

2



--------------------------------------------------------------------------------

“Asset Sale” means the sale by Company or any of its Subsidiaries to any Person
other than Company or any of its wholly-owned Subsidiaries of (i) any of the
Capital Stock of any of Company’s Subsidiaries, (ii) substantially all of the
assets of any division or line of business of Company or any of its
Subsidiaries, or (iii) any other assets (whether tangible or intangible) of
Company or any of its Subsidiaries (other than (a) sales, assignments, transfers
or dispositions of accounts in the ordinary course of business for purposes of
collection and (b) sales, assignments, transfers or dispositions of investment
assets by the Company or any of its Insurance Subsidiaries in the ordinary
course of business).

“Assignment Agreement” means an Assignment and Assumption in substantially the
form of Exhibit VII annexed hereto.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Base Rate” means, at any time, the higher of (i) the Prime Rate or (ii) the
rate which is 1/2 of 1% in excess of the Federal Funds Effective Rate. Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change.

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.

“Business Day” means (i) except as set forth in clause (ii) below, any day
excluding Saturday, Sunday and any day which is a legal holiday under the laws
of the State of New York or is a day on which banking institutions located in
such state are authorized or required by law or other governmental action to
close, and (ii) with respect to all notices, determinations, fundings and
payments in connection with the Eurodollar Rate or any Eurodollar Rate Loans,
any day that is a Business Day described in clause (i) above and that is also a
day for trading by and between banks in Dollar deposits in the London interbank
market.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Capital Stock” means the capital stock of or other equity interests in a
Person.

“Cash” means money, currency or a credit balance in a Deposit Account.

“Change in Control” means any of the following:

(a) the acquisition by any Person, or two or more Persons acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), but excluding
any employee benefit plan of such Person or its Subsidiaries, of 20% or more of
the outstanding shares of voting stock of Company;

 

3



--------------------------------------------------------------------------------

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors of Company cease to be composed of individuals (i) who were
members of the board of directors on the first day of such period, (ii) whose
election or nomination to the board of directors was approved by individuals
referred to in clause (i) above constituting at the time of such election or
nomination at least a majority of the board of directors or (iii) whose election
or nomination to the board of directors was approved by individuals referred to
in clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of the board of directors; or

(c) any Person or two or more Persons acting in concert will have acquired by
contract or otherwise, or will have entered into a contract or arrangement that,
upon consummation thereof, will result in its or their acquisition of the power
to exercise, directly or indirectly, a controlling influence over the management
or policies of Company, or control over the equity securities of Company
entitled to vote for members of the board of directors or equivalent governing
body of Company on a fully-diluted basis (and taking into account all such
securities that such Person or group has the right to acquire pursuant to any
option right) representing 30% or more of the combined voting power of such
securities.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule,
regulation, treaty or order, (ii) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Government Authority, (iii) any determination of a court or other Government
Authority or (iv) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Government Authority.

“Closing Date” means the date on which the conditions precedent set forth in
subsection 4.1 have been satisfied.

“Commitments” means the commitments of Lenders to make Loans as set forth in
subsections 2.1A and 3.3.

“Company” has the meaning assigned to that term in the introduction to this
Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit VI annexed hereto.

“Consolidated Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (i) Consolidated Total Debt as of such day to (ii) Consolidated
Total Capitalization as of such day.

“Consolidated Net Worth” means, as of any date of determination, the
shareholders’ equity of Company and its Subsidiaries determined on a
consolidated basis as of such date in accordance with GAAP (excluding the effect
of Statement of Financial Accounting Standards No. 115).

“Consolidated Total Capitalization” means, as of any date of determination, the
sum of (a) Consolidated Net Worth and (b) Consolidated Total Debt.

 

4



--------------------------------------------------------------------------------

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of all Indebtedness of Company and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP. For the purpose of this definition,
amounts determined pursuant to clause (iv) of the definition of Indebtedness
shall be limited to reimbursement obligations in respect of drawings on letters
of credit or similar instruments.

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof or
(ii) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings.
Contingent Obligations shall include (a) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another, (b) the obligation to make take-or-pay or
similar payments if required regardless of non-performance by any other party or
parties to an agreement, and (c) any liability of such Person for the obligation
of another through any agreement (contingent or otherwise) (1) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(2) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (1) or (2) of this sentence, the primary purpose or intent thereof is
as described in the preceding sentence. The amount of any Contingent Obligation
shall be equal to the amount of the obligation so guaranteed or otherwise
supported or, if less, the amount to which such Contingent Obligation is
specifically limited.

“Contractual Obligation”, as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Company or any of its Subsidiaries is a party.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans, participations in Letters of Credit or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.

 

5



--------------------------------------------------------------------------------

“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Effective Date” means the date on which the conditions precedent set forth in
subsection 4.1 have been satisfied.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender or any
Approved Fund of any Lender; and (ii) (a) a commercial bank organized under the
laws of the United States or any state thereof; (b) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (c) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (1) such bank is
acting through a branch or agency located in the United States or (2) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (d) any other entity that is an institutional “accredited investor”
(as defined in Regulation D under the Securities Act) that extends credit or
buys loans as one of its businesses, including insurance companies and mutual
funds; provided that neither Company nor any Affiliate of Company shall be an
Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan”, as defined in
Section 3(3) of ERISA, which is or was maintained or contributed to by Company,
any of its Subsidiaries or any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, Governmental
Authorizations, or any other requirements of any Government Authority relating
to (i) environmental matters, including those relating to any Hazardous
Materials Activity, (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials, or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to Company or any of its Subsidiaries or
any of its properties.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate”, as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of
Section 414(b) of the

 

6



--------------------------------------------------------------------------------

Internal Revenue Code of which that Person is a member; (ii) any trade or
business (whether or not incorporated) that is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the
Internal Revenue Code of which that Person is a member; and (iii) any member of
an affiliated service group within the meaning of Section 414(m) or (o) of the
Internal Revenue Code of which that Person, any corporation described in clause
(i) above or any trade or business described in clause (ii) above is a member.
Any former ERISA Affiliate of a Person or any of its Subsidiaries shall continue
to be considered an ERISA Affiliate of such Person or such Subsidiary within the
meaning of this definition with respect to the period such entity was an ERISA
Affiliate of such Person or such Subsidiary and with respect to liabilities
arising after such period for which such Person or such Subsidiary could be
liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in a material liability pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on Company, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there would be any liability therefor, or the receipt
by Company, any of its Subsidiaries or any of their respective ERISA Affiliates
of notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (viii) the assertion of a
claim (other than routine claims for benefits and other immaterial claims)
against any Employee Benefit Plan other than a Multiemployer Plan or the assets
thereof, or against Company, any of its Subsidiaries or any of their respective
ERISA Affiliates in connection with any Employee Benefit Plan; (ix) receipt from
the Internal Revenue Service of notice of the failure of any Pension Plan (or
any other Employee Benefit Plan intended to be qualified under Section 401(a) of
the Internal Revenue Code) to qualify under Section 401(a) of the Internal
Revenue Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Internal Revenue
Code where such failure would reasonably be expected to result in a Material
Adverse Effect; or (x) the imposition of a Lien pursuant to Section 401(a)(29)
or 412(n) of the Internal Revenue Code or pursuant to ERISA with respect to any
Pension Plan. With

 

7



--------------------------------------------------------------------------------

respect to a Multiemployer Plan or a Pension Plan not maintained or contributed
to by Company or its Subsidiaries, an event described above shall not be an
ERISA Event unless it is reasonably likely to result in material liability to
Company or any of its Subsidiaries.

“Eurodollar Rate” means, for any Interest Rate Determination Date with respect
to an Interest Period for a Eurodollar Rate Loan, the rate per annum obtained by
dividing (i) (A) the rate per annum (rounded upward to the nearest 1/16 of one
percent) that appears on the Moneyline Telerate page 3750 (or such other
comparable page as may, in the opinion of Administrative Agent, replace such
page for the purpose of displaying such rate) as the interbank offered rate for
Dollar deposits with maturities comparable to such Interest Period as of
approximately 11:00 A.M. (London time) on such Interest Rate Determination Date
or (B) if such rate is not available at such time for any reason, the rate per
annum obtained by dividing (i) the arithmetic average (rounded upward to the
nearest 1/16 of one percent) of the offered quotations, if any, to first class
banks in the interbank Eurodollar market by Wells Fargo for Dollar deposits of
amounts in same day funds comparable to the principal amount of the Eurodollar
Rate Loan of Wells Fargo for which the Eurodollar Rate is then being determined
with maturities comparable to such Interest Period as of approximately 12:00
Noon (New York time) on such Interest Rate Determination Date by (ii) a
percentage equal to 100% minus the stated maximum rate of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves) applicable on such Interest Rate Determination Date to any member bank
of the Federal Reserve System in respect of “Eurocurrency liabilities” as
defined in Regulation D (or any successor category of liabilities under
Regulation D).

“Eurodollar Rate Loans” means Revolving Loans bearing interest at rates
determined by reference to the Eurodollar Rate as provided in subsection 2.2A.

“Eurodollar Rate Margin” means the margin over the Eurodollar Rate used in
determining the rate of interest of Eurodollar Rate Loans in accordance with the
definition of Applicable Margin.

“Event of Default” means each of the events set forth in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of Company hereunder (i) taxes that are imposed on the overall net income
(however denominated) and franchise taxes imposed in lieu thereof (a) by the
United States, (b) by any other Government Authority under the laws of which
such Lender is organized or has its principal office or maintains its applicable
lending office, or (c) by any Government Authority solely as a result of a
present or former connection between such recipient and the jurisdiction of such
Government Authority (other than any such connection arising solely from such
recipient having executed, delivered or performed its obligations or received a
payment under, or enforced, any of the Loan Documents), (ii) taxes that are
imposed on gross income in lieu of net income (other than a gross income tax
imposed by means of withholding) by any state or local Governmental Authority in
the United States under the laws of which such Lender is organized or has its
principal office or

 

8



--------------------------------------------------------------------------------

maintains its applicable lending office, (iii) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which Company is located, and (iv) in the case of a Foreign Lender (other than
an assignee pursuant to a request of Company under subsection 2.9), any
withholding tax that (x) is imposed on amounts payable to such Foreign Lender at
the time it becomes a party hereto (or designates a new lending office), (y) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with its obligations under subsection
2.7B(iv), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from Company with respect to such
withholding tax pursuant to subsection 2.7B, or (z) is required to be deducted
under applicable law from any payment hereunder on the basis of the information
provided by such Foreign Lender pursuant to clause (d) of subsection 2.7B(iv).

“Extension Request” is defined in subsection 2.11.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
December 31 of each calendar year. For purposes of this Agreement, any
particular Fiscal Year shall be designated by reference to the calendar year in
which such Fiscal Year ends.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Company is resident for tax purposes. For
purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“Funding and Payment Office” means (i) the office of Administrative Agent and
Wells Fargo, in its capacity as a Swing Line Lender, located at 201 Third
Street, 8th Floor, San Francisco, California 94103, or the office of U.S. Bank,
in its capacity as a Swing Line Lender, located at 1420 Fifth Avenue, 9th Floor,
Seattle, Washington 98101, as applicable, or (ii) such other office of
Administrative Agent or either Swing Line Lender as may from time to time
hereafter be designated as such in a written notice delivered by Administrative
Agent or such Swing Line Lender to Company and each Lender.

“Funding Date” means the date of funding of a Loan.

 

9



--------------------------------------------------------------------------------

“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles set forth in opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
in each case as the same are applicable to the circumstances as of the date of
determination.

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

“Government Authority” means the government of the United States or any other
nation, or any state, regional or local political subdivision or department
thereof, and any other governmental or regulatory agency, authority, body,
commission, central bank, board, bureau, organ, court, instrumentality or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether federal, state, local or foreign (including supra-national bodies such
as the European Union or the European Central Bank).

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Government Authority.

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Government Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any facility of Company or any of its
Subsidiaries or to the indoor or outdoor environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement,

 

10



--------------------------------------------------------------------------------

removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing.

“Indebtedness”, as applied to any Person, means, without duplication,
(i) indebtedness created, issued or incurred for borrowed money (whether by loan
or the issuance and sale of debt securities), but excluding customer deposits,
investment accounts and certificates, insurance reserves and passbook accounts,
(ii) that portion of obligations with respect to Capital Leases that is properly
classified as a liability on a balance sheet in conformity with GAAP,
(iii) obligations to pay the deferred purchase or acquisition price of property
or services, other than trade accounts payable (other than for borrowed money)
arising, and accrued expenses incurred, in the ordinary course of business
(excluding any such obligations incurred under ERISA), (iv) obligations in
respect of letters of credit or similar instruments, whether drawn or undrawn,
(v) obligations secured by a Lien on the property of such Person, whether or not
such indebtedness shall have been assumed by such Person; and (vi) Contingent
Obligations of such Person in respect of Indebtedness of the types described in
clauses (i), (ii), (iii) and (iv) of this definition.

“Indemnified Liabilities” has the meaning assigned to that term in subsection
10.3.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to that term in subsection 10.3.

“Insurance Subsidiary” means any Subsidiary which is engaged in the insurance
business.

“Interest Payment Date” means (i) with respect to any Base Rate Loan, the last
Business Day of each March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date, and (ii) with
respect to any Eurodollar Rate Loan, the last day of each Interest Period
applicable to such Loan; provided that in the case of each Interest Period of
longer than three months “Interest Payment Date” shall also include each date
that is three months, or a multiple thereof, after the commencement of such
Interest Period.

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Company or any of its Subsidiaries is a party.

“Interest Rate Determination Date”, with respect to any Interest Period, means
the second Business Day prior to the first day of such Interest Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Issuing Lender”, with respect to any Letter of Credit, means Wells Fargo, in
its capacity as issuer of Letters of Credit hereunder.

 

11



--------------------------------------------------------------------------------

“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 10.1, and the term “Lenders” shall
include each Swing Line Lender unless the context otherwise requires.

“Letter of Credit” or “Letters of Credit” means standby letters of credit issued
or to be issued by Issuing Lender for the account of Company pursuant to
subsection 3.1.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lenders and not theretofore reimbursed out of the proceeds of Revolving Loans
pursuant to subsection 3.3B or otherwise reimbursed by Company. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of the UCP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from any Government Authority in
connection with the operation, ownership or transaction of insurance,
broker-dealer or investment advisory businesses or other regulated businesses.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

“Loan” or “Loans” means one or more of the Loans made by Lenders to Company
pursuant to subsection 2.1A and shall include one or more Revolving Loans and
Swing Line Loans.

“Loan Documents” means this Agreement, the Notes and the Letters of Credit (and
any applications for, or reimbursement agreements or other documents or
certificates executed by Company in favor of an Issuing Lender relating to, the
Letters of Credit).

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect upon (i) the business,
financial condition, prospects or operations of Company and its Subsidiaries
taken as a whole or (ii) Company’s ability to perform its obligations under the
Loan Documents, or (iii) the enforceability of the Obligations.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

12



--------------------------------------------------------------------------------

“Notes” means one or more of the Revolving Notes or Swing Line Note or any
combination thereof.

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto.

“Notice of Revolving Borrowing” means a notice substantially in the form of
Exhibit I annexed hereto signed by an Officer of Company authorized in a writing
previously delivered to Administrative Agent.

“Obligations” means all obligations of every nature of Company from time to time
owed to Administrative Agent, Lenders or any of them under the Loan Documents,
whether for principal, interest, reimbursement of amounts drawn under Letters of
Credit, fees, expenses, indemnification or otherwise.

“Officer” means the president, chief executive officer, a vice president, chief
financial officer, treasurer, general partner (if an individual), managing
member (if an individual) or other individual appointed by the Governing Body or
the Organizational Documents of a corporation, partnership, trust or limited
liability company to serve in a similar capacity as the foregoing.

“Officer’s Certificate”, as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member if such general partner or
managing member is a corporation, partnership, trust or limited liability
company.

“Organizational Documents” means the documents (including bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges, fees, expenses or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to subsection 10.1C.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

13



--------------------------------------------------------------------------------

“Permitted Encumbrances” means the following types of Liens:

(i) Liens for taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by subsection 6.3;

(ii) statutory Liens of landlords, Liens of collecting banks under the UCC on
items in the course of collection, statutory Liens and rights of set-off of
banks, statutory Liens of carriers, warehousemen, mechanics, repairmen, workmen
and materialmen, and other Liens imposed by law, in each case incurred in the
ordinary course of business (a) for amounts not yet overdue or (b) for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of 5 days) are being contested in good faith by appropriate
proceedings, so long as (1) such reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts, and (2) no foreclosure, sale or similar proceedings have been
commenced;

(iii) deposits made in the ordinary course of business (A) in connection with
workers’ compensation, unemployment insurance, and other types of social
security, (B) with state insurance departments, or (C) to secure the performance
of statutory obligations, bids, leases, government contracts, trade contracts,
and other similar obligations (exclusive of obligations for the payment of
borrowed money), so long as no foreclosure, sale or similar proceedings have
been commenced with respect thereto;

(iv) any attachment or judgment Lien not constituting an Event of Default under
subsection 8.8;

(v) licenses (with respect to intellectual property and other property), leases
or subleases granted to third parties not interfering in any material respect
with the ordinary conduct of the business of Company or any of its Subsidiaries;

(vi) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries;

(vii) any (a) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (b) Lien or restriction that the interest or title
of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any Lien or restriction
referred to in the preceding clause (b), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under
such lease;

(viii) Liens arising from filing UCC financing statements relating solely to
leases not prohibited by this Agreement;

(ix) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

14



--------------------------------------------------------------------------------

(x) any zoning or similar law or right reserved to or vested in any Government
Authority to control or regulate the use of any real property; and

(xi) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Company and its
Subsidiaries.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Government Authorities.

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

“Prime Rate” means the rate that Wells Fargo announces from time to time as its
prime lending rate, as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Wells Fargo or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Revolving Loan Commitment or the Revolving Loans of any
Lender or any Letters of Credit issued or participations therein deemed
purchased by any Lender or any assignments of any Swing Line Loans deemed
purchased by any Lender, the percentage obtained by dividing (x) the Revolving
Loan Exposure of that Lender by (y) the aggregate Revolving Loan Exposure of all
Lenders, and (ii) for all other purposes with respect to each Lender, the
percentage obtained by dividing (x) the Revolving Loan Exposure of that Lender
by (y) the aggregate Revolving Loan Exposure of all Lenders, in any such case as
the applicable percentage may be adjusted by assignments permitted pursuant to
subsection 10.1. The initial Pro Rata Share of each Lender for purposes of each
of clauses (i) and (ii) of the preceding sentence is set forth opposite the name
of that Lender in Schedule 2.1 annexed hereto.

“Quarterly Statement” means the quarterly statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation or, if no specific form
is so required, in the form of financial statements permitted by such insurance
commissioner (or such similar authority) to be used for filing quarterly
statutory financial statements and shall contain the type of financial
information permitted by such insurance commissioner (or such similar authority)
to be disclosed therein, together with all exhibits or schedules filed
therewith.

“Refunded Swing Line Loans” has the meaning assigned to that term in subsection
2.1A(ii).

 

15



--------------------------------------------------------------------------------

“Register” has the meaning assigned to that term in subsection 2.1D.

“Regulated Subsidiary” means any Insurance Subsidiary or any other Subsidiary of
Company otherwise subject to specific licensing or regulatory schemes by a
Government Authority.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

“Request for Issuance” means a request substantially in the form of Exhibit III
annexed hereto.

“Requisite Lenders” means Lenders having or holding more than 50% of the
aggregate Revolving Loan Exposure of all Lenders; provided that the Commitment
of, and the portion of the Total Utilization of Revolving Credit Commitments
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Requisite Lenders; provided, further, that at any time
at which there are four or more Lenders, then Requisite Lenders must consist of
at least three Lenders.

“Response Date” is defined in subsection 2.11.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Company now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class or an increase in the liquidation value of
shares of that class of stock, (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of stock of Company now or hereafter outstanding, and
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of
Company now or hereafter outstanding.

“Revolving Loan Commitment” means the commitment of a Lender to make Revolving
Loans to Company pursuant to subsection 2.1A(i), and “Revolving Loan
Commitments” means such commitments of all Lenders in the aggregate.

“Revolving Loan Commitment Amount” means, at any date, the aggregate amount of
the Revolving Loan Commitments of all Lenders.

 

16



--------------------------------------------------------------------------------

“Revolving Loan Commitment Termination Date” means June 15, 2011, as such date
may be extended in accordance with subsection 2.11.

“Revolving Loan Exposure”, with respect to any Lender, means, as of any date of
determination (i) prior to the termination of the Revolving Loan Commitments,
the amount of that Lender’s Revolving Loan Commitment, and (ii) after the
termination of the Revolving Loan Commitments, the sum of (a) the aggregate
outstanding principal amount of the Revolving Loans of that Lender plus (b) in
the event that Lender is an Issuing Lender, the aggregate Letter of Credit Usage
in respect of all Letters of Credit issued by that Lender (in each case net of
any participations purchased by other Lenders in such Letters of Credit or in
any unreimbursed drawings thereunder) plus (c) the aggregate amount of all
participations purchased by that Lender in any outstanding Letters of Credit or
any unreimbursed drawings under any Letters of Credit plus (d) in the case of a
Swing Line Lender, the aggregate outstanding principal amount of all Swing Line
Loans made by such Swing Line Lender (net of any assignments thereof deemed
purchased by other Lenders) plus (e) the aggregate amount of all assignments
deemed purchased by that Lender in any outstanding Swing Line Loans.

“Revolving Loans” means the Loans made by Lenders to Company pursuant to
subsection 2.1A(i).

“Revolving Notes” means any promissory notes of Company issued pursuant to
subsection 2.1E to evidence the Revolving Loans of any Lenders, substantially in
the form of Exhibit IV annexed hereto.

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc.

“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) in the jurisdiction of such Person for the preparation of
annual statements and other financial reports by insurance companies of the same
type as such Person in effect from time to time, applied in a manner consistent
with those used in preparing the financial statements referred to in
Section 6.1.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

17



--------------------------------------------------------------------------------

“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the Securities and Exchange
Commission or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.

“Solvent”, with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives, ordinary
operating income and potential asset sales reasonably available to such Person;
(b) such Person’s capital is not unreasonably small in relation to its business
or any contemplated or undertaken transaction; and (c) such Person does not
intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due; and
(ii) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Subsidiary”, with respect to any Person, means any corporation, partnership,
trust, limited liability company, association, joint venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the members of the Governing Body is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof.

“Swing Line Lender” means Wells Fargo, or any Person serving as a successor
Administrative Agent hereunder, or U.S. Bank National Association, in each case
in its capacity as a Swing Line Lender hereunder.

“Swing Line Loan Commitment” means the commitment of a Swing Line Lender to make
Swing Line Loans to Company pursuant to subsection 2.1A(ii).

“Swing Line Loans” means the Loans made by a Swing Line Lender to Company
pursuant to subsection 2.1A(ii).

“Swing Line Note” means any promissory note of Company issued pursuant to
subsection 2.1E to evidence the Swing Line Loans of a Swing Line Lender,
substantially in the form of Exhibit V annexed hereto.

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, fee,
assessment, deduction, withholding or other charge of any nature and whatever
called, by whomsoever, on whomsoever and wherever imposed, levied, collected,
withheld or assessed, including interest, penalties, additions to tax and any
similar liabilities with respect thereto.

 

18



--------------------------------------------------------------------------------

“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) the aggregate principal amount of all outstanding
Swing Line Loans plus (iii) the Letter of Credit Usage.

“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Revolving Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“UCP” is defined in subsection 3.6.

“Unasserted Obligations” means, at any time, Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for
(i) the principal of and interest on, and fees relating to, any Indebtedness and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under Letters of Credit) in respect of which no claim or demand for
payment has been made (or, in the case of Obligations for indemnification, no
notice for indemnification has been issued by the Indemnitee) at such time.

“U.S. Bank” means U.S. Bank National Association.

“Wells Fargo” has the meaning assigned to that term in the introduction to this
Agreement.

 

  1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Company to Lenders pursuant to subsection 6.1 shall be prepared in
accordance with GAAP as in effect at the time of such preparation (and delivered
together with the reconciliation statements provided for in subsection 6.1(v)).
Calculations in connection with the definitions, covenants and other provisions
of this Agreement shall utilize GAAP as in effect on the date of determination,
applied in a manner consistent with that used in preparing the financial
statements referred to in subsection 5.3. If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and Company, Administrative Agent or Requisite Lenders shall
so request, Administrative Agent, Lenders and Company shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of Requisite Lenders),
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and Company shall
provide to Administrative Agent and Lenders reconciliation statements provided
for in subsection 6.1(v). For purposes of determining compliance with the
financial covenants in Section 7.4 of this Agreement, the application of
Financial Accounting Standards Board Interpretation No. 46 shall be disregarded
with respect to financial consolidation of any entity that is required to be
included in the consolidated financial statements of Company solely as a result
of such application.

 

19



--------------------------------------------------------------------------------

  1.3 Other Definitional Provisions and Rules of Construction.

A. Any of the terms defined herein may, unless the context otherwise requires,
be used in the singular or the plural, depending on the reference.

B. References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided. Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

C. The use in any of the Loan Documents of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

D. Unless otherwise expressly provided herein, references to Organizational
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document.

 

Section 2. AMOUNTS AND TERMS OF LOANS

 

  2.1 Loans; Making of Loans; the Register; Optional Notes.

A. Loans. Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of Company herein set forth, each Lender
hereby severally agrees to make Revolving Loans as described in subsection
2.1A(i) and each Swing Line Lender hereby agrees to make Swing Line Loans as
described in subsection 2.1A(ii).

(i) Revolving Loans. Each Lender severally agrees, subject to the limitations
set forth below with respect to the maximum amount of Revolving Loans permitted
to be outstanding from time to time, to make revolving loans (each such loan a
“Revolving Loan”) to Company from time to time during the period from the
Effective Date to but excluding the Revolving Loan Commitment Termination Date
in an aggregate amount not exceeding its Pro Rata Share of the aggregate amount
of the Revolving Loan Commitments to be used in accordance with the terms of
this Agreement. The original amount of each Lender’s Revolving Loan Commitment
is set forth opposite its name on Schedule 2.1 annexed hereto and the original
Revolving Loan Commitment Amount is $200,000,000; provided that the amount of
the Revolving Loan Commitment of each Lender shall be adjusted to give effect to
any assignment of such Revolving Loan Commitment pursuant to subsection 10.1B
and shall be reduced from time to time by the amount of any reductions thereto
made pursuant to subsection 2.4. Each Lender’s Revolving Loan Commitment shall
expire on the Revolving Loan Commitment

 

20



--------------------------------------------------------------------------------

Termination Date and Company hereby agrees that all Revolving Loans and all
other Obligations shall be paid in full no later than that date. Amounts
borrowed under this subsection 2.1A(i) may be repaid and reborrowed to but
excluding the Revolving Loan Commitment Termination Date.

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitment Amount then in
effect.

(ii) Swing Line Loans.

(a) General Provisions. Each Swing Line Lender hereby agrees, subject to the
limitations set forth in the last paragraph of subsection 2.1A(ii) and set forth
below with respect to the maximum amount of Swing Line Loans permitted to be
outstanding from time to time, to make a portion of the Revolving Loan
Commitments available to Company from time to time during the period from the
Effective Date to but excluding the Revolving Loan Commitment Termination Date
by making Swing Line Loans to Company in an aggregate amount not exceeding the
aggregate amount of the Swing Line Loan Commitment to be used for the purposes
identified in subsection 2.5A, notwithstanding the fact that such Swing Line
Loans, when aggregated with such Swing Line Lender’s outstanding Revolving Loans
and such Swing Line Lender’s Pro Rata Share of the Letter of Credit Usage then
in effect, may exceed such Swing Line Lender’s Revolving Loan Commitment. The
original aggregate amount of the Swing Line Loan Commitment for all Swing Line
Lenders is $25,000,000; provided that any reduction of the Revolving Loan
Commitment Amount made pursuant to subsection 2.4 that reduces the Revolving
Loan Commitment Amount to an amount less than the then current amount of the
Swing Line Loan Commitment shall result in an automatic corresponding reduction
of the amount of the Swing Line Loan Commitment to the amount of the Revolving
Loan Commitment Amount, as so reduced, without any further action on the part of
Company, Administrative Agent or any Swing Line Lender. The Swing Line Loan
Commitment shall expire on the Revolving Loan Commitment Termination Date and
all Swing Line Loans and all other amounts owed hereunder with respect to the
Swing Line Loans shall be paid in full no later than that date.

(b) Swing Line Loan Prepayment with Proceeds of Revolving Loans. With respect to
any Swing Line Loans funded by a Swing Line Lender that have not been
voluntarily prepaid by Company pursuant to subsection 2.4A(i), such Swing Line
Lender may, at any time in its sole and absolute discretion, deliver to
Administrative Agent (with a copy to Company), no later than 12:00 noon (San
Francisco time) on the first Business Day in advance of the proposed Funding
Date, a notice requesting Lenders to make Revolving Loans that are Base Rate
Loans on such Funding Date in an amount equal to the amount of such Swing Line
Loans (the “Refunded Swing Line Loans”) outstanding on the date such notice is
given. Company hereby authorizes the giving of any such notice and the

 

21



--------------------------------------------------------------------------------

making of any such Revolving Loans. Anything contained in this Agreement to the
contrary notwithstanding, (1) the proceeds of such Revolving Loans made by
Lenders other than the related Swing Line Lender shall be immediately delivered
by Administrative Agent to such Swing Line Lender (and not to Company) and
applied to repay a corresponding portion of the Refunded Swing Line Loans and
(2) on the day such Revolving Loans are made, the applicable Swing Line Lender’s
Pro Rata Share of the related Refunded Swing Line Loans shall be deemed to be
paid with the proceeds of a Revolving Loan made by such Swing Line Lender, and
such portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note, if any, of such Swing Line Lender but shall instead constitute part of
such Swing Line Lender’s outstanding Revolving Loans and shall be due under the
Revolving Note, if any, of such Swing Line Lender. If any portion of any such
amount paid (or deemed to be paid) to a Swing Line Lender should be recovered by
or on behalf of Company from such Swing Line Lender in any bankruptcy
proceeding, in any assignment for the benefit of creditors or otherwise, the
loss of the amount so recovered shall be ratably shared among all Lenders in the
manner contemplated by subsection 10.5.

(c) Swing Line Loan Assignments. On the Funding Date of each Swing Line Loan,
each Lender shall be deemed to, and hereby agrees to, purchase an assignment of
such Swing Line Loan in an amount equal to its Pro Rata Share. If for any reason
(1) Revolving Loans are not made upon the request of a Swing Line Lender as
provided in the immediately preceding paragraph in an amount sufficient to repay
any amounts owed to such Swing Line Lender in respect of such Swing Line Loan or
(2) the Revolving Loan Commitments are terminated at a time when such Swing Line
Loan is outstanding, upon notice from the applicable Swing Line Lender as
provided below, each Lender shall fund the purchase of such assignment in an
amount equal to its Pro Rata Share (calculated, in the case of the foregoing
clause (2), immediately prior to such termination of the Revolving Loan
Commitments) of the unpaid amount of such Swing Line Loan together with accrued
interest thereon. Upon one Business Day’s notice from the applicable Swing Line
Lender, each Lender shall deliver to such Swing Line Lender such amount in same
day funds at the Funding and Payment Office. In order to further evidence such
assignment (and without prejudice to the effectiveness of the assignment
provisions set forth above), each Lender agrees to enter into an Assignment
Agreement at the request of such Swing Line Lender in form and substance
reasonably satisfactory to such Swing Line Lender. In the event any Lender fails
to make available to such Swing Line Lender any amount as provided in this
paragraph, such Swing Line Lender shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the rate customarily
used by such Swing Line Lender for the correction of errors among banks for
three Business Days and thereafter at the Base Rate. In the event a Swing Line
Lender receives a payment of any amount with respect to which other Lenders have
funded the purchase of assignments as provided in this paragraph, such Swing
Line Lender shall promptly distribute to each such other Lender its Pro Rata
Share of such payment.

 

22



--------------------------------------------------------------------------------

(d) Lenders’ Obligations. Anything contained herein to the contrary
notwithstanding, each Lender’s obligation to make Revolving Loans for the
purpose of repaying any Refunded Swing Line Loans pursuant to subsection
2.1A(ii)(b) and each Lender’s obligation to purchase an assignment of any unpaid
Swing Line Loans pursuant to the immediately preceding paragraph shall be
absolute and unconditional and shall not be affected by any circumstance,
including (1) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against any Swing Line Lender, Company or any other
Person for any reason whatsoever; (2) the occurrence or continuation of an Event
of Default or a Potential Event of Default; (3) any adverse change in the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Company or any of its Subsidiaries; (4) any breach of this
Agreement or any other Loan Document by any party thereto; or (5) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing; provided that such obligations of each Lender are subject to the
condition that (x) the applicable Swing Line Lender believed in good faith that
all conditions under Section 4 to the making of the applicable Refunded Swing
Line Loans or other unpaid Swing Line Loans, as the case may be, were satisfied
at the time such Refunded Swing Line Loans or unpaid Swing Line Loans were made
or (y) the satisfaction of any such condition not satisfied had been waived in
accordance with subsection 10.6 prior to or at the time such Refunded Swing Line
Loans or other unpaid Swing Line Loans were made.

B. Borrowing Mechanics. Revolving Loans made on any Funding Date (other than
Swing Line Loans, Revolving Loans made pursuant to a request by a Swing Line
Lender pursuant to subsection 2.1A(ii) or Revolving Loans made pursuant to
subsection 3.3B) shall be in an aggregate minimum amount of $5,000,000 and
multiples of $1,000,000 in excess of that amount. Swing Line Loans made on any
Funding Date shall be in an aggregate minimum amount of $500,000 and multiples
of $100,000 in excess of that amount. Whenever Company desires that Lenders make
Revolving Loans it shall deliver to Administrative Agent a duly executed Notice
of Revolving Borrowing no later than 11:00 A.M. (San Francisco time) at least
three Business Days in advance of the proposed Funding Date (in the case of a
Eurodollar Rate Loan) or at least one Business Day in advance of the proposed
Funding Date (in the case of a Base Rate Loan). Whenever Company desires that a
Swing Line Lender make a Swing Line Loan, it shall deliver to Administrative
Agent a duly executed Notice of Revolving Borrowing identifying such Swing Line
Lender no later than 11:00 A.M. (San Francisco time) on the proposed Funding
Date. Revolving Loans may be continued as or converted into Base Rate Loans and
Eurodollar Rate Loans in the manner provided in subsection 2.2D. In lieu of
delivering a Notice of Revolving Borrowing, Company, through an Officer of
Company authorized in a writing previously delivered to Administrative Agent,
may give Administrative Agent telephonic notice by the required time of any
proposed borrowing under this subsection 2.1B; provided that such notice shall
be promptly confirmed in writing by delivery of a duly executed Notice of
Revolving Borrowing to Administrative Agent on or before the applicable Funding
Date.

Neither Administrative Agent nor any Lender shall incur any liability to Company
in acting upon any telephonic notice referred to above that Administrative Agent
believes in

 

23



--------------------------------------------------------------------------------

good faith to have been given by an Officer or other person authorized to borrow
on behalf of Company or for otherwise acting in good faith under this subsection
2.1B or under subsection 2.2D, and upon funding of Loans by Lenders, and upon
conversion or continuation of the applicable basis for determining the interest
rate with respect to any Loans pursuant to subsection 2.2D, in each case in
accordance with this Agreement, pursuant to any such telephonic notice Company
shall have effected Loans or a conversion or continuation, as the case may be,
hereunder.

Company shall notify Administrative Agent prior to the funding of any Revolving
Loans in the event that any of the matters to which Company is required to
certify in the applicable Notice of Revolving Borrowing is no longer true and
correct as of the applicable Funding Date, and the acceptance by Company of the
proceeds of any Revolving Loans shall constitute a re-certification by Company,
as of the applicable Funding Date, as to the matters to which Company is
required to certify in the applicable Notice of Revolving Borrowing.

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Revolving Borrowing for, or a Notice of Conversion/Continuation for conversion
to, or continuation of, a Eurodollar Rate Loan (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and Company shall be bound to make a borrowing or to effect
a conversion or continuation in accordance therewith.

C. Disbursement of Funds. All Revolving Loans shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that neither Administrative Agent nor any Lender shall be responsible
for any default by any other Lender in that other Lender’s obligation to make a
Revolving Loan requested hereunder nor shall the amount of the Commitment of any
Lender to make the particular Type of Loan requested be increased or decreased
as a result of a default by any other Lender in that other Lender’s obligation
to make a Revolving Loan requested hereunder. Promptly after receipt by
Administrative Agent of a Notice of Revolving Borrowing pursuant to subsection
2.1A (or telephonic notice in lieu thereof), Administrative Agent shall notify
each Lender for that Type of Loan or the applicable Swing Line Lender, as the
case may be, of the proposed borrowing. Each such Lender (other than the Swing
Line Lender making such Swing Line Loan) shall make the amount of its Revolving
Loan available to Administrative Agent not later than 1:00 P.M. (San Francisco
time) on the applicable Funding Date, and the applicable Swing Line Lender shall
make the amount of its Swing Line Loan available to Administrative Agent not
later than 3:00 P.M. (San Francisco time) on the applicable Funding Date, in
each case in same day funds in Dollars, at the Funding and Payment Office;
provided, that when U.S. Bank is the Swing Line Lender it may provide such funds
directly to Company. Except as provided in subsection 2.1A(ii) and subsection
3.3B with respect to Revolving Loans used to repay Refunded Swing Line Loans or
to reimburse any Issuing Lender for the amount of a drawing under a Letter of
Credit issued by it, upon satisfaction or waiver of the conditions precedent
specified in subsections 4.1 and 4.2, Administrative Agent shall make the
proceeds of such Loans available to Company on the applicable Funding Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Loans received by Administrative Agent from Lenders to be credited to the
account of Company at the Funding and Payment Office.

 

24



--------------------------------------------------------------------------------

Unless Administrative Agent shall have been notified by any Lender prior to a
Funding Date that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Revolving Loan requested on
such Funding Date, Administrative Agent may assume that such Lender has made
such amount available to Administrative Agent on such Funding Date and
Administrative Agent may, in its sole discretion, but shall not be obligated to,
make available to Company a corresponding amount on such Funding Date. If such
corresponding amount is not in fact made available to Administrative Agent by
such Lender, Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such Funding Date until the date such amount is paid to
Administrative Agent, at the customary rate set by Administrative Agent for the
correction of errors among banks for three Business Days and thereafter at the
Base Rate. If such Lender does not pay such corresponding amount forthwith upon
Administrative Agent’s demand therefor, Administrative Agent shall promptly
notify Company and Company shall immediately pay such corresponding amount to
Administrative Agent together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
rate payable under this Agreement for Base Rate Loans. Nothing in this
subsection 2.1C shall be deemed to relieve any Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that Company may
have against any Lender as a result of any default by such Lender hereunder.

D. The Register. Administrative Agent, acting for these purposes solely as an
agent of Company (it being acknowledged that Administrative Agent, in such
capacity, and its officers, directors, employees, agent and affiliates shall
constitute Indemnitees under subsection 10.3), shall maintain (and make
available for inspection by Company and by each Lender, but only as to
information regarding the Loans made by such Lender, upon reasonable prior
notice at reasonable times) at its address referred to in subsection 10.8 a
register for the recordation of, and shall record, the names and addresses of
Lenders and the respective amounts of the Revolving Loan Commitment, Swing Line
Loan Commitment, Revolving Loans and Swing Line Loans of each Lender from time
to time (the “Register”). Company, Administrative Agent and Lenders shall deem
and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof; all amounts owed with respect to any Commitment or Loan shall
be owed to the Lender listed in the Register as the owner thereof; and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans. Each Lender shall record
on its internal records the amount of its Loans and Commitments and each payment
in respect hereof, and any such recordation shall be conclusive and binding on
Company, absent manifest error, subject to the entries in the Register, which
shall, absent manifest error, govern in the event of any inconsistency with any
Lender’s records. Failure to make any recordation in the Register or in any
Lender’s records, or any error in such recordation, shall not affect any Loans
or Commitments or any Obligations in respect of any Loans.

E. Optional Notes. If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two Business Days prior to the
Closing Date or at any time thereafter, Company shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender

 

25



--------------------------------------------------------------------------------

pursuant to subsection 10.1) on the Closing Date (or, if such notice is
delivered after the Closing Date, promptly after Company’s receipt of such
notice) a promissory note or promissory notes to evidence such Lender’s
Revolving Loans or Swing Line Loans, substantially in the form of Exhibit IV or
Exhibit V annexed hereto, respectively, with appropriate insertions.

 

  2.2 Interest on the Loans.

A. Rate of Interest. Subject to the provisions of subsections 2.6 and 2.7, each
Revolving Loan shall bear interest on the unpaid principal amount thereof from
the date made through maturity (whether by acceleration or otherwise) at a rate
determined by reference to the Base Rate or the Eurodollar Rate. Subject to the
provisions of subsection 2.7, each Swing Line Loan shall bear interest on the
unpaid principal amount thereof from the date made through maturity (whether by
acceleration or otherwise) at a rate determined by reference to the Base Rate or
as otherwise set forth in clause (ii) below. The applicable basis for
determining the rate of interest with respect to any Revolving Loan shall be
selected by Company initially at the time a Notice of Revolving Borrowing is
given with respect to such Loan pursuant to subsection 2.1B, and the basis for
determining the interest rate with respect to any Revolving Loan may be changed
from time to time pursuant to subsection 2.2D. If on any day a Revolving Loan is
outstanding with respect to which notice has not been delivered to
Administrative Agent in accordance with the terms of this Agreement specifying
the applicable basis for determining the rate of interest, then for that day
that Loan shall bear interest determined by reference to the Base Rate.

(i) Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Revolving
Loans shall bear interest through maturity as follows:

(a) if a Base Rate Loan, then at the Base Rate; or

(b) if a Eurodollar Rate Loan, then at the sum of the Eurodollar Rate plus the
Eurodollar Rate Margin.

(ii) Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Swing Line
Loans shall bear interest through maturity at the Base Rate (or such other
interest rate agreed to between the applicable Swing Line Lender and Company
with respect to any Swing Line Loans).

B. Interest Periods. In connection with each Eurodollar Rate Loan, Company may,
pursuant to the applicable Notice of Revolving Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which Interest Period shall
be, at Company’s option, the period commencing on the date such Eurodollar Rate
Revolving Loan is disbursed or converted to or continued as a Eurodollar Rate
Revolving Loan and ending on the date one, two, three or six months thereafter,
as selected by Company in its Notice of Revolving Borrowing or nine or twelve
months if requested by Company and available to all the Lenders; provided that:

(i) the initial Interest Period for any Eurodollar Rate Loan shall commence on
the Funding Date in respect of such Loan, in the case of a Loan initially made
as a Eurodollar Rate Loan, or on the date specified in the applicable Notice of
Conversion/Continuation, in the case of a Loan converted to a Eurodollar Rate
Revolving Loan;

 

26



--------------------------------------------------------------------------------

(ii) in the case of immediately successive Interest Periods applicable to a
Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

(iii) if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

(iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(v) of this subsection 2.2B, end on the last Business Day of a calendar month;

(v) no Interest Period with respect to any portion of the Revolving Loans shall
extend beyond the Revolving Loan Commitment Termination Date;

(vi) there shall be no more than six Interest Periods outstanding at any time;
and

(vii) in the event Company fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Notice of Revolving Borrowing or Notice
of Conversion/Continuation, Company shall be deemed to have selected an Interest
Period of one month.

C. Interest Payments. Subject to the provisions of subsection 2.2E, interest on
each Loan shall be payable in arrears on and to each Interest Payment Date
applicable to that Loan, upon any prepayment of that Loan (to the extent accrued
on the amount being prepaid) and at maturity (including final maturity);
provided that, in the event any Swing Line Loans or any Revolving Loans that are
Base Rate Loans are prepaid pursuant to subsection 2.4A(i), interest accrued on
such Loans through the date of such prepayment shall be payable on the next
succeeding Interest Payment Date applicable to Base Rate Loans (or, if earlier,
at final maturity).

D. Conversion or Continuation. Subject to the provisions of subsection 2.6,
Company shall have the option (i) to convert at any time all or any part of its
outstanding Revolving Loans equal to $1,000,000 and multiples of $100,000 in
excess of that amount from Loans bearing interest at a rate determined by
reference to one basis to Loans bearing interest at a rate determined by
reference to an alternative basis or (ii) upon the expiration of any Interest
Period applicable to a Eurodollar Rate Revolving Loan, to continue all or any
portion of such Loan equal to $1,000,000 and multiples of $100,000 in excess of
that amount as a Eurodollar Rate Revolving Loan; provided, however, that a
Eurodollar Rate Revolving Loan may only be converted into a Base Rate Loan on
the expiration date of an Interest Period applicable thereto.

 

27



--------------------------------------------------------------------------------

Company shall deliver a duly executed Notice of Conversion/Continuation to
Administrative Agent no later than 11:00 A.M. (San Francisco time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Revolving Loan). In lieu of delivering a
Notice of Conversion/Continuation, Company may give Administrative Agent
telephonic notice by the required time of any proposed conversion/continuation
under this subsection 2.2D; provided that such notice shall be promptly
confirmed in writing by delivery of a duly executed Notice of
Conversion/Continuation to Administrative Agent on or before the proposed
conversion/continuation date. Administrative Agent shall notify each Lender of
any Loan subject to a Notice of Conversion/Continuation.

E. Default Rate. Upon the occurrence and during the continuation of any Event of
Default, the outstanding principal amount of all Loans and, to the extent
permitted by applicable law, any interest payments thereon not paid when due and
any fees and other amounts then due and payable hereunder, shall thereafter bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable upon demand by
Administrative Agent at a rate that is 2% per annum in excess of the interest
rate otherwise payable under this Agreement with respect to the applicable Loans
(or, in the case of any such fees and other amounts, at a rate which is 2% per
annum in excess of the interest rate otherwise payable under this Agreement for
Base Rate Loans); provided that, in the case of Eurodollar Rate Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such Eurodollar Rate Loans shall thereupon become
Base Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is 2% per annum in excess of the interest rate otherwise payable under
this Agreement for Base Rate Loans. Payment or acceptance of the increased rates
of interest provided for in this subsection 2.2E is not a permitted alternative
to timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Administrative Agent or
any Lender.

F. Computation of Interest. Interest on the Loans shall be computed on the basis
of a 365-day year (or a 366-day year in case of a leap year) with respect to
Base Rate Loans bearing interest based on the Prime Rate and otherwise a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted from a Eurodollar Rate
Revolving Loan, the date of conversion of such Eurodollar Rate Revolving Loan to
such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Revolving Loan, the date of conversion of such Base Rate Loan to such
Eurodollar Rate Loan, as the case may be, shall be excluded; provided that if a
Loan is repaid on the same day on which it is made, one day’s interest shall be
paid on that Loan.

G. Maximum Rate. Notwithstanding the foregoing provisions of this subsection
2.2, in no event shall the rate of interest payable by Company with respect to
any Loan exceed the maximum rate of interest permitted to be charged under
applicable law.

 

28



--------------------------------------------------------------------------------

  2.3 Fees.

A. Facility Fee. Company shall pay to the Administrative Agent for the account
of each Lender in accordance with its Pro Rata Share, a facility fee equal to
the Applicable Margin times the actual daily amount of the Revolving Loan
Commitment Amount (or, if the Revolving Loan Commitment Amount has terminated,
on the Total Utilization of Revolving Loan Commitments), regardless of usage.
The facility fee shall accrue at all times from the Closing Date to the
Revolving Loan Commitment Termination Date (and thereafter so long as any Loans
or Letter of Credit Usage remain outstanding), including at any time during
which one or more of the conditions in subsection 4.2 is not met, and shall be
due and payable in arrears on and to (but excluding) the last Business Day of
each March, June, September and December of each year and on the Revolving Loan
Commitment Termination Date (and, if applicable, thereafter on demand). The
facility fee and utilization fee referred to in subsection 2.3B shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Margin during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.

B. Utilization Fee. Company agrees to pay to the Administrative Agent for the
pro rata account of each Lender, in accordance with such Lender’s Loans, a
utilization fee for each quarter during which the average daily Total
Utilization of Revolving Loan Commitments for such quarter is greater than 50%
of the Revolving Loan Commitment Amount. The utilization fee shall accrue at all
such times, including at any time during which one or more of the conditions in
subsection 4.2 is not met. If applicable, such utilization fee shall be equal to
the Applicable Margin times the average daily Total Utilization of Revolving
Loan Commitments during such quarter, due and payable in arrears on the last
Business Day of each March, June, September and December of each year and on the
Revolving Loan Commitment Termination Date (and, if applicable, thereafter on
demand).

C. Other Fees. Company agrees to pay to Administrative Agent such fees in the
amounts and at the times separately agreed upon between Company and
Administrative Agent.

 

  2.4 Repayments, Prepayments and Reductions of Revolving Loan Commitment
Amount; General Provisions Regarding Payments.

A. Prepayments and Reductions in Revolving Loan Commitment Amount.

(i) Voluntary Prepayments. Company may, upon written or telephonic notice to
Administrative Agent on or prior to 12:00 noon (San Francisco time) on the date
of prepayment, which notice, if telephonic, shall be promptly confirmed in
writing, at any time and from time to time prepay, without premium or penalty,
any Swing Line Loan on any Business Day in whole or in part in an aggregate
minimum amount of $500,000 and multiples of $100,000 in excess of that amount.
Company may, upon not less than one Business Day’s prior written or telephonic
notice, in the case of Base Rate Loans, and three Business Days’ prior written
or telephonic notice, in the case of Eurodollar Rate Loans, in each case given
to Administrative Agent by 12:00 noon (San Francisco time)

 

29



--------------------------------------------------------------------------------

on the date required and, if given by telephone, promptly confirmed in writing
to Administrative Agent, who will promptly notify each Lender whose Loans are to
be prepaid of such prepayment, at any time and from time to time prepay, without
premium or penalty, any Revolving Loans on any Business Day in whole or in part
in an aggregate minimum amount of $5,000,000 and multiples of $1,000,000 in
excess of that amount. Notice of prepayment having been given as aforesaid, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein. Any such voluntary prepayment
shall be applied as specified in subsection 2.4A(iv) and, in the case of
Eurodollar Rate Loans, shall be subject to subsection 2.6D.

(ii) Voluntary Reductions of Revolving Loan Commitments. Company may, upon not
less than three Business Days’ prior written or telephonic notice confirmed in
writing to Administrative Agent, or upon such lesser number of days’ prior
written or telephonic notice, as determined by Administrative Agent in its sole
discretion, at any time and from time to time, terminate in whole or permanently
reduce in part, without premium or penalty, the Revolving Loan Commitment Amount
in an amount up to the amount by which the Revolving Loan Commitment Amount
exceeds the Total Utilization of Revolving Loan Commitments at the time of such
proposed termination or reduction; provided that any such partial reduction of
the Revolving Loan Commitment Amount shall be in an aggregate minimum amount of
$5,000,000 and multiples of $5,000,000 in excess of that amount. Company’s
notice to Administrative Agent (who will promptly notify each Lender of such
notice) shall designate the date (which shall be a Business Day) of such
termination or reduction and the amount of any partial reduction, and such
termination or reduction shall be effective on the date specified in Company’s
notice and shall reduce the amount of the Revolving Loan Commitment of each
Lender proportionately to its Pro Rata Share. Any such voluntary reduction of
the Revolving Loan Commitment Amount shall be applied as specified in subsection
2.4A(iv).

(iii) Mandatory Prepayments Due to Reductions of Revolving Loan Commitment
Amount. Company shall from time to time prepay first the Swing Line Loans and
second the Revolving Loans (and, after prepaying all Loans, Cash collateralize
any outstanding Letters of Credit by depositing the requisite amount with the
Issuing Lender) to the extent necessary so that the Total Utilization of
Revolving Loan Commitments shall not at any time exceed the Revolving Loan
Commitment Amount then in effect. At such time as the Total Utilization of
Revolving Loan Commitments shall be equal to or less than the Revolving Loan
Commitment Amount if no Event of Default has occurred and is continuing, to the
extent any Cash collateral was provided by Company and has not been applied to
any Obligations, such amount shall be released to Company.

(iv) Application of Prepayments.

(a) Application of Voluntary Prepayments and Order of Maturity. Any voluntary
prepayments pursuant to subsection 2.4A(i) shall be applied as specified by
Company in the applicable notice of prepayment; provided that in the event
Company fails to specify the Loans to which any such prepayment shall be
applied, such prepayment shall be applied first to repay outstanding Swing Line

 

30



--------------------------------------------------------------------------------

Loans to the full extent thereof, and second to repay outstanding Revolving
Loans to the full extent thereof.

(b) Application of Mandatory Prepayments. Any mandatory reduction of the
Revolving Loan Commitment Amount pursuant to this subsection 2.4A shall be in
proportion to each Lender’s Pro Rata Share.

(c) Application of Prepayments to Base Rate Loans and Eurodollar Rate Loans.
Considering Revolving Loans being prepaid separately, any prepayment thereof
shall be applied first to Base Rate Loans to the full extent thereof before
application to Eurodollar Rate Loans, in each case in a manner that minimizes
the amount of any payments required to be made by Company pursuant to subsection
2.6D.

B. General Provisions Regarding Payments.

(i) Manner and Time of Payment. All payments by Company of principal, interest,
fees and other Obligations shall be made in Dollars in same day funds, without
defense, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent not later than 12:00 noon (San Francisco time)
on the date due at the Funding and Payment Office for the account of Lenders
(provided, that at any time that no Event of Default has occurred and is
continuing, Company may make payments directly to U.S. Bank in respect of Swing
Loan Loans made by U.S. Bank to Company); funds received by Administrative Agent
after that time on such due date shall be deemed to have been paid by Company on
the next succeeding Business Day.

(ii) Application of Payments to Principal and Interest. Except as provided in
subsection 2.2C, all payments in respect of the principal amount of any Loan
shall include payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments shall be applied to the payment of interest
before application to principal.

(iii) Apportionment of Payments. Aggregate payments of principal and interest
shall be apportioned among all outstanding Loans to which such payments relate,
in each case proportionately to Lenders’ respective Pro Rata Shares.
Administrative Agent shall promptly distribute to each Lender, at the account
specified in the payment instructions delivered to Administrative Agent by such
Lender, its Pro Rata Share of all such payments received by Administrative Agent
and fees of such Lender, if any, when received by Administrative Agent pursuant
to subsections 2.3 and 3.2. Notwithstanding the foregoing provisions of this
subsection 2.4B(iii), if, pursuant to the provisions of subsection 2.6C, any
Notice of Conversion/Continuation is withdrawn as to any Affected Lender or if
any Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Revolving Loans, Administrative Agent shall give effect thereto
in apportioning interest payments received thereafter.

(iv) Payments on Business Days. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment

 

31



--------------------------------------------------------------------------------

shall be made on the next succeeding Business Day and such extension of time
shall be included in the computation of the payment of interest hereunder or of
the commitment fees hereunder, as the case may be.

C. Payments after Event of Default. Upon the occurrence and during the
continuation of an Event of Default, if requested by Requisite Lenders, or upon
acceleration of the Obligations pursuant to Section 8, all payments received by
Administrative Agent, whether from Company or otherwise may, in the discretion
of Administrative Agent, be held by Administrative Agent, and/or (then or at any
time thereafter) shall be applied in full or in part by Administrative Agent, in
each case in the following order of priority:

(i) to the payment of all amounts for which Administrative Agent is entitled to
compensation (including the fees described in subsection 2.3C), reimbursement
and indemnification under any Loan Document and all advances made by
Administrative Agent thereunder for the account of Company, and to the payment
of all costs and expenses paid or incurred by Administrative Agent in connection
with the Loan Documents, all in accordance with subsections 9.4, 10.2 and 10.3
and the other terms of this Agreement and the Loan Documents;

(ii) thereafter, to the payment of all other Obligations for the ratable benefit
of the holders thereof (subject to the provisions of subsection 2.4B(ii)
hereof); and

(iii) thereafter, to the payment to or upon the order of Company or to whosoever
may be lawfully entitled to receive the same or as a court of competent
jurisdiction may direct.

 

  2.5 Use of Proceeds.

A. Loans. The proceeds of any Loans may be applied by Company for working
capital or any other general corporate purposes.

B. Margin Regulations. No portion of the proceeds of any borrowing under this
Agreement shall be used by Company or any of its Subsidiaries in any manner that
might cause the borrowing or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Exchange Act, in each case as in effect on the date or dates of such borrowing
and such use of proceeds.

 

  2.6 Special Provisions Governing Eurodollar Rate Loans.

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans as to
the matters covered:

A. Determination of Applicable Interest Rate. On each Interest Rate
Determination Date, Administrative Agent shall determine in accordance with the
terms of this Agreement (which determination shall, absent manifest error, be
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Revolving Loans for which an

 

32



--------------------------------------------------------------------------------

interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to Company and each applicable Lender.

B. Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date that by reason of circumstances affecting the interbank
Eurodollar market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of Eurodollar Rate, Administrative Agent shall on such date give
notice (by telefacsimile or by telephone confirmed in writing) to Company and
each Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurodollar Rate Revolving Loans until such time as Administrative
Agent notifies Company and Lenders that the circumstances giving rise to such
notice no longer exist and (ii) any Notice of Revolving Borrowing or Notice of
Conversion/Continuation given by Company with respect to the Loans in respect of
which such determination was made shall be deemed to be for a Base Rate Loan.

C. Illegality or Impracticability of Eurodollar Rate Loans. In the event that on
any date any Lender shall have determined (which determination shall be
conclusive and binding upon all parties hereto but shall be made only after
consultation with Company and Administrative Agent) that the making, maintaining
or continuation of its Eurodollar Rate Loans (i) has become unlawful as a result
of compliance by such Lender in good faith with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful) or (ii) has
become impracticable, or would cause such Lender material hardship, as a result
of contingencies occurring after the date of this Agreement which materially and
adversely affect the interbank Eurodollar market or the position of such Lender
in that market, then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by telefacsimile or by telephone
confirmed in writing) to Company and Administrative Agent of such determination.
Administrative Agent shall promptly notify each other Lender of the receipt of
such notice. Thereafter (a) the obligation of the Affected Lender to make Loans
as, or to convert Loans to, Eurodollar Rate Revolving Loans shall be suspended
until such notice shall be withdrawn by the Affected Lender, (b) to the extent
such determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by Company pursuant to a Notice of Revolving Borrowing or a
Notice of Conversion/Continuation, the Affected Lender shall make such Loan as
(or convert such Loan to, as the case may be) a Base Rate Loan, (c) the Affected
Lender’s obligation to maintain its outstanding Eurodollar Rate Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by law, and (d) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination. Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a Eurodollar Rate Loan then being requested by Company pursuant to a Notice
of Revolving Borrowing or a Notice of Conversion/Continuation, Company shall
have the option, subject to the provisions of subsection 2.6D, to rescind such
Notice of Revolving Borrowing or Notice of Conversion/Continuation as to all
Lenders by giving notice (by telefacsimile or by telephone confirmed in writing)
to Administrative Agent of such rescission on the date on which the Affected
Lender gives notice

 

33



--------------------------------------------------------------------------------

of its determination as described above. Administrative Agent shall promptly
notify each other Lender of the receipt of such notice. Except as provided in
the immediately preceding sentence, nothing in this subsection 2.6C shall affect
the obligation of any Lender other than an Affected Lender to make or maintain
Loans as, or to convert Loans to, Eurodollar Rate Loans in accordance with the
terms of this Agreement.

D. Compensation For Breakage or Non-Commencement of Interest Periods. Company
shall compensate each Lender, upon written request by that Lender pursuant to
subsection 2.8A, for all reasonable losses, expenses and liabilities (including
any interest paid by that Lender to lenders of funds borrowed by it to make or
carry its Eurodollar Rate Loans and any loss, expense or liability sustained by
that Lender in connection with the liquidation or re-employment of such funds)
which that Lender may sustain: (i) if for any reason (other than a default by
that Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a Notice of Revolving Borrowing or a telephonic request
therefor, or a conversion to or continuation of any Eurodollar Rate Loan does
not occur on a date specified therefor in a Notice of Conversion/Continuation or
a telephonic request therefor, (ii) if any prepayment or other principal payment
or any conversion of any of its Eurodollar Rate Loans (including any prepayment
or conversion occasioned by the circumstances described in subsection 2.6C)
occurs on a date prior to the last day of an Interest Period applicable to that
Loan, (iii) if any prepayment of any of its Eurodollar Rate Loans is not made on
any date specified in a notice of prepayment given by Company, or (iv) as a
consequence of any other default by Company in the repayment of its Eurodollar
Rate Loans on a date prior to the last day of the Interest Period therefor.
Breakage cost loss shall consist of an amount equal to the excess, if a positive
number, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such
Eurodollar Rate Loans provided for herein (excluding, however, the Eurodollar
Rate Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurodollar market.

E. Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of that Lender.

F. Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this subsection 2.6 and under subsection 2.7A
shall be made as though that Lender had funded each of its Eurodollar Rate Loans
through the purchase of a Eurodollar deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of Eurodollar Rate in an
amount equal to the amount of such Eurodollar Rate Loan and having a maturity
comparable to the relevant Interest Period, whether or not its Eurodollar Rate
Loans had been funded in such manner.

G. Eurodollar Rate Loans After Default. After the occurrence of and during the
continuation of an Event of Default, (i) Company may not elect to have a Loan be

 

34



--------------------------------------------------------------------------------

made or maintained as, or converted to, a Eurodollar Rate Loan after the
expiration of any Interest Period then in effect for that Loan and (ii) subject
to the provisions of subsection 2.6D, any Notice of Revolving Borrowing or
Notice of Conversion/Continuation given by Company with respect to a requested
borrowing or conversion/continuation that has not yet occurred shall be deemed
to be for a Base Rate Loan or, if the conditions to making a Loan set forth in
subsection 4.2 cannot then be satisfied, to be rescinded by Company.

 

  2.7 Increased Costs; Taxes; Capital Adequacy.

A. Compensation for Increased Costs. Subject to the provisions of subsection
2.7B (which shall be controlling with respect to the matters covered thereby),
in the event that any Lender (including any Issuing Lender) shall determine
(which determination shall, absent manifest error, be final and conclusive and
binding upon all parties hereto) that any Change in Law:

(i) subjects such Lender to any additional Tax of any kind whatsoever with
respect to this Agreement or any of its obligations hereunder (including with
respect to issuing or maintaining any Letters of Credit or purchasing or
maintaining any participations therein or maintaining any Commitment hereunder)
or any payments to such Lender of principal, interest, fees or any other amount
payable hereunder (except for the imposition of, or any change in the rate of,
any Excluded Tax payable by such Lender);

(ii) imposes, modifies or holds applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
Eurodollar Rate); or

(iii) imposes any other condition (other than with respect to Taxes) on or
affecting such Lender or its obligations hereunder or the interbank Eurodollar
market;

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
issue, issuing or maintaining any Letter of Credit or agreeing to purchase,
purchasing or maintaining any participation therein or to reduce any amount
received or receivable by such Lender with respect thereto; then, in any such
case, Company shall promptly pay to such Lender, upon receipt of the statement
referred to in subsection 2.8A, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion may reasonably determine) as may
be necessary to compensate such Lender on an after-tax basis for any such
increased cost or reduction in amounts received or receivable hereunder. Company
shall not be required to compensate a Lender pursuant to this subsection 2.7A
for any increased cost or reduction in respect of a period occurring more than
180 days prior to the date on which such Lender notifies Company of such Change
in Law and such Lender’s intention to claim compensation therefor, except, if
the Change in Law giving rise to such increased cost or reduction is
retroactive, no such 180 day time limitation shall apply to such period of

 

35



--------------------------------------------------------------------------------

retroactivity, so long as such Lender requests compensation within 180 days from
the date on which the applicable Government Authority informed Lender of such
Change in Law.

B. Taxes.

(i) Payments to Be Free and Clear. Any and all payments by or on account of any
obligation of Company under this Agreement and the other Loan Documents shall be
made free and clear of, and without any deduction or withholding on account of,
any Indemnified Taxes or Other Taxes.

(ii) Grossing-up of Payments. If Company or any other Person is required by law
to make any deduction or withholding on account of any Tax from any sum paid or
payable by Company to Administrative Agent or any Lender under any of the Loan
Documents:

(a) Company shall notify Administrative Agent of any such requirement or any
change in any such requirement as soon as Company becomes aware of it;

(b) Company shall timely pay any such Tax to the relevant Government Authority
when such Tax is due, in accordance with applicable law;

(c) unless such Tax is an Excluded Tax, the sum payable by Company shall be
increased to the extent necessary to ensure that, after making the required
deductions (including deductions applicable to additional sums payable under
this subsection 2.7B(ii)), Administrative Agent or such Lender, as the case may
be, receives on the due date a net sum equal to the sum it would have received
had no such deduction been required or made; and

(d) within 30 days after the due date of payment of any Tax which it is required
by clause (b) above to pay, Company shall deliver to Administrative Agent the
original or a certified copy of an official receipt or other document
satisfactory to the other affected parties to evidence the payment and its
remittance to the relevant Government Authority.

(iii) Indemnification by Company. Company shall indemnify Administrative Agent
and each Lender, within 10 days after the date Administrative Agent or such
Lender (as the case may be) makes written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including for the full amount of any
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this subsection 2.7B(iii)) paid by Administrative Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Government Authority. A certificate as to the amount of such payment or
liability delivered to Company by a Lender (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.

 

36



--------------------------------------------------------------------------------

(iv) Tax Status of Lenders. Unless not legally entitled to do so:

(a) any Lender, if requested by Company or Administrative Agent, shall deliver
such forms or other documentation prescribed by applicable law or reasonably
requested by Company or Administrative Agent as will enable Company or
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements;

(b) any Foreign Lender that is entitled to an exemption from or reduction of any
Tax with respect to payments hereunder or under any other Loan Document shall
deliver to Company and Administrative Agent, on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter, as may be necessary in the determination of Company or
Administrative Agent, each in the reasonable exercise of its discretion), such
properly completed and duly executed forms or other documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding;

(c) without limiting the generality of the foregoing, in the event that Company
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to Company and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter,
as may be necessary in the determination of Company or Administrative Agent,
each in the reasonable exercise of its discretion), whichever of the following
is applicable:

(1) properly completed and duly executed copies of Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States is a party, or

(2) properly completed and duly executed copies of Internal Revenue Service Form
W-8ECI, or

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
“portfolio interest” under Section 881(c) of the Internal Revenue Code, (A) a
duly executed certificate to the effect that such Foreign Lender is not (i) a
“bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(ii) a ten-percent shareholder (within the meaning of Section 881(c)(3)(B) of
the Internal Revenue Code) of Company or (iii) a controlled foreign corporation
described in Section 881(c)(3)(C) of the Internal Revenue Code and (B) properly
completed and duly executed copies of Internal Revenue Service Form W-8BEN,

 

37



--------------------------------------------------------------------------------

(4) properly completed and duly executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in any Tax,

in each case together with such supplementary documentation as may be prescribed
by applicable law to permit Company and Administrative Agent to determine the
withholding or deduction required to be made, if any;

(d) without limiting the generality of the foregoing, in the event that Company
is resident for tax purposes in the United States, any Foreign Lender that does
not act or ceases to act for its own account with respect to any portion of any
sums paid or payable to such Lender under any of the Loan Documents (for
example, in the case of a typical participation by such Lender) shall deliver to
Administrative Agent and Company (in such number of copies as shall be requested
by the recipient), on or prior to the date such Foreign Lender becomes a Lender,
or on such later date when such Foreign Lender ceases to act for its own account
with respect to any portion of any such sums paid or payable, and from time to
time thereafter, as may be necessary in the determination of Company or
Administrative Agent (each in the reasonable exercise of its discretion):

(1) duly executed and properly completed copies of the forms and statements
required to be provided by such Foreign Lender under clause (c) of subsection
2.7B(iv), to establish the portion of any such sums paid or payable with respect
to which such Lender acts for its own account and may be entitled to an
exemption from or a reduction of the applicable Tax, and

(2) duly executed and properly completed copies of Internal Revenue Service Form
W-8IMY (or any successor forms) properly completed and duly executed by such
Foreign Lender, together with any information, if any, such Foreign Lender
chooses to transmit with such form, and any other certificate or statement of
exemption required under the Internal Revenue Code or the regulations
thereunder, to establish that such Foreign Lender is not acting for its own
account with respect to a portion of any such sums payable to such Foreign
Lender;

(e) without limiting the generality of the foregoing, in the event that Company
is resident for tax purposes in the United States, any Lender that is not a
Foreign Lender and has not otherwise established to the reasonable satisfaction
of Company and Administrative Agent that it is an exempt recipient (as defined
in section 6049(b)(4) of the Internal Revenue Code and the United States
Treasury Regulations thereunder) shall deliver to Company and Administrative
Agent (in such numbers of copies as shall be requested by the recipient) on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter as prescribed by applicable law or upon the
request of Company or Administrative Agent), duly executed and properly
completed copies of Internal Revenue Service Form W-9; and

 

38



--------------------------------------------------------------------------------

(f) without limiting the generality of the foregoing, each Lender hereby agrees,
from time to time after the initial delivery by such Lender of such forms,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence so delivered obsolete or inaccurate in any
material respect, that such Lender shall promptly (1) deliver to Administrative
Agent and Company two original copies of renewals, amendments or additional or
successor forms, properly completed and duly executed by such Lender, together
with any other certificate or statement of exemption required in order to
confirm or establish that such Lender is entitled to an exemption from or
reduction of any Tax with respect to payments to such Lender under the Loan
Documents and, if applicable, that such Lender does not act for its own account
with respect to any portion of such payment, or (2) notify Administrative Agent
and Company of its inability to deliver any such forms, certificates or other
evidence.

C. Capital Adequacy Adjustment. If any Lender shall have determined that any
Change in Law regarding capital adequacy has or would have the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans or Commitments or Letters of Credit or participations therein or other
obligations hereunder with respect to the Loans or the Letters of Credit to a
level below that which such Lender or such controlling corporation could have
achieved but for such Change in Law (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within ten Business Days after receipt by Company from
such Lender of the statement referred to in subsection 2.8A, Company shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such controlling corporation on an after-tax basis for such reduction.
Company shall not be required to compensate a Lender pursuant to this subsection
2.7C for any reduction in respect of a period occurring more than 180 days prior
to the date on which such Lender notifies Company of such Change in Law and such
Lender’s intention to claim compensation therefor, except, if the Change in Law
giving rise to such reduction is retroactive, no such 180 day time limitation
shall apply to such period of retroactivity, so long as such Lender requests
compensation within 180 days from the date on which the applicable Government
Authority informed such Lender of such Change in Law.

 

  2.8 Statement of Lenders; Obligation of Lenders and Issuing Lenders to
Mitigate.

A. Statements. Each Lender claiming compensation or reimbursement pursuant to
subsection 2.6D, 2.7 or 2.8B shall deliver to Company (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis of the calculation of such compensation or reimbursement, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

B. Mitigation. Each Lender and Issuing Lender agrees that, as promptly as
practicable after the officer of such Lender or Issuing Lender responsible for
administering the Loans or Letters of Credit of such Lender or Issuing Lender,
as the case may be, becomes aware of the occurrence of an event or the existence
of a condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender or Issuing Lender to receive

 

39



--------------------------------------------------------------------------------

payments under subsection 2.7, it will use reasonable efforts to make, issue,
fund or maintain the Commitments of such Lender or the Loans or Letters of
Credit of such Lender or Issuing Lender through another lending or letter of
credit office of such Lender or Issuing Lender, if (i) as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender or Issuing Lender pursuant to subsection 2.7 would be materially
reduced and (ii) as determined by such Lender or Issuing Lender in its sole
discretion, such action would not otherwise be disadvantageous to such Lender or
Issuing Lender; provided that such Lender or Issuing Lender will not be
obligated to utilize such other lending or letter of credit office pursuant to
this subsection 2.8B unless Company agrees to pay all incremental expenses
incurred by such Lender or Issuing Lender as a result of utilizing such other
lending or letter of credit office as described above.

 

  2.9 Replacement of a Lender.

If (i) Company receives a statement of amounts due pursuant to subsection 2.8A
from a Lender (other than for breakage costs under subsection 2.6D), (ii) a
Lender is a Defaulting Lender, (iii) a Lender (a “Non-Consenting Lender”)
refuses to consent to an amendment, modification or waiver of this Agreement
that, pursuant to subsection 10.6, requires consent of 100% of the Lenders or
100% of the Lenders with Obligations directly affected or (iv) a Lender becomes
an Affected Lender (any such Lender, a “Subject Lender”), so long as (i) no
Event of Default shall have occurred and be continuing and Company has obtained
a commitment from another Lender or an Eligible Assignee to purchase at par the
Subject Lender’s Loans and assume the Subject Lender’s Commitments and all other
obligations of the Subject Lender hereunder, (ii) such Lender is not an Issuing
Lender with respect to any Letters of Credit outstanding (unless all such
Letters of Credit are terminated or arrangements reasonably acceptable to such
Issuing Lender (such as a “back-to-back” letter of credit) are made) and (iii),
if applicable, the Subject Lender is unwilling to withdraw the notice delivered
to Company pursuant to subsection 2.8 upon 10 days prior written notice to the
Subject Lender and Administrative Agent and/or is unwilling to remedy its
default upon three days prior written notice to the Subject Lender and
Administrative Agent, Company may require the Subject Lender to assign all of
its Loans and Commitments to such other Lender, Lenders, Eligible Assignee or
Eligible Assignees pursuant to the provisions of subsection 10.1B; provided
that, prior to or concurrently with such replacement, (1) the Subject Lender
shall have received payment in full of all principal, interest, fees and other
amounts (including all amounts under subsections 2.6D, 2.7 and/or 2.8B (if
applicable)) through such date of replacement and a release from its obligations
under the Loan Documents, (2) the processing fee required to be paid by
subsection 10.1B(i) shall have been paid to Administrative Agent by Company or
the assignee, (3) all of the requirements for such assignment contained in
subsection 10.1B, including, without limitation, the consent of Administrative
Agent (if required) and the receipt by Administrative Agent of an executed
Assignment Agreement and other supporting documents, have been fulfilled, and
(4) in the event such Subject Lender is a Non-Consenting Lender, each assignee
shall consent, at the time of such assignment, to each matter in respect of
which such Subject Lender was a Non-Consenting Lender.

 

40



--------------------------------------------------------------------------------

  2.10  Increase in Commitments.

A. Request for Increase. Provided there exists no Potential Event of Default or
Event of Default, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), Company may from time to time request an increase in the
Revolving Loan Commitment Amount by an amount (for all such requests) not
exceeding $100,000,000; provided that (i) the Revolving Loan Commitment Amount
may not exceed $300,000,000; and provided further that any such request for an
increase shall be in a minimum amount of $25,000,000 and in multiples of
$5,000,000 in excess thereof and (ii) Company may not request more than two
increases during any twelve month period. At the time of sending such notice,
Company (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders).

B. Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Revolving
Loan Commitment and, if so, whether by an amount equal to, greater than, or less
than its Pro Rata Share of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Revolving Loan Commitment.

C. Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify Company and each Lender of the Lenders’ responses to each
request made hereunder. If the Lenders do not agree to the full amount of a
requested increase, subject to the approval of the Administrative Agent and the
Issuing Lender (which approvals shall not be unreasonably withheld), Company may
also invite additional Eligible Assignees to become Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel.

D. Effective Date and Allocations. If the Revolving Loan Commitment Amount is
increased in accordance with this Section, the Administrative Agent and Company
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify
Company and the Lenders of the final allocation of such increase, the Increase
Effective Date and revised Pro Rata Shares.

E. Conditions to Effectiveness of Increase. As a condition precedent to such
increase, Company shall deliver to the Administrative Agent an Officer’s
Certificate dated as of the Increase Effective Date (i) certifying and attaching
the resolutions adopted by Company approving or consenting to such increase, and
(ii) certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Section 5 and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and (B) no Potential Event of Default or Event of Default exists. Company shall
prepay any Revolving Loans outstanding on the Increase Effective Date (and pay
any additional amounts required pursuant to subsection 2.6D) to the extent
necessary to keep the outstanding Revolving Loans ratable with any revised Pro
Rata Shares arising from any nonratable increase in the Revolving Loan
Commitments under this subsection.

 

41



--------------------------------------------------------------------------------

F. Conflicting Provisions. This Section shall supersede any provisions in
subsection 10.5 or 10.6 to the contrary.

 

  2.11  Extension of Revolving Loan Commitment Termination Date.

Prior to the Revolving Loan Commitment Termination Date, Company may request an
extension of the Revolving Loan Commitment Termination Date by submitting a
request for an extension to the Administrative Agent (an “Extension Request”) no
earlier than 90 days, but no later than 60 days prior to either or both of the
first and second anniversaries of the Closing Date. The Extension Request must
specify the new Revolving Loan Commitment Termination Date requested by Company
and the date (which must be at least 30 days after the Extension Request is
delivered to the Administrative Agent) as of which the Lenders must respond to
the Extension Request, which date shall not be less than 20 days prior to the
applicable anniversary date (the “Response Date”). Promptly upon receipt of an
Extension Request, the Agent shall notify each Lender of the contents thereof
and shall request each Lender to approve the Extension Request. Each Lender may,
in its sole and absolute discretion, approve or deny any Extension Request. Each
Lender approving the Extension Request (an “Extending Lender”) shall deliver its
written consent no later than the Response Date. The Administrative Agent shall
provide written notice to Company of the Lenders’ response no later than 15 days
prior to the applicable anniversary date. The Extending Lenders’ Revolving Loan
Commitments (and the Revolving Loan Commitment Termination Date) shall be
extended for one additional year after the Revolving Loan Commitment Termination
Date in effect at the time the Extension Request is received, including the
Revolving Loan Commitment Termination Date as one of the days in the calculation
of the days elapsed; provided that (i) at least 50% of the Revolving Loan
Commitment Amount is extended or otherwise committed to by Extending Lenders and
any new lenders and (ii) Company has delivered to the Administrative Agent an
Officer’s Certificate dated as of the Revolving Loan Commitment Termination Date
in effect at the time the Extension Request is received certifying that (A) the
representations and warranties contained in Section 5 and the other Loan
Documents are true and correct as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (B) no Potential
Event of Default or Event of Default exists. Otherwise, the Revolving Loan
Commitment Termination Date shall not be extended.

The Commitment of any Lender that declines an Extension Request or fails to
approve an Extension Request on or prior to the Response Date (a “Declining
Lender”) shall be terminated on the Revolving Loan Commitment Termination Date
in effect at the time the Extension Request is received (without regard to any
extension by other Lenders) and Company shall pay to such Declining Lender all
principal, interest, fees and other amounts owing to such Declining Lender on
the Revolving Loan Commitment Termination Date in effect at the time the
Extension Request is received (without regard to any extension by other
Lenders). Company shall have the right, on or prior to the applicable
anniversary date, to replace any Declining Lender with a third party financial
institution reasonably acceptable to the Administrative Agent and Company in the
manner set forth in subsection 2.9.

 

42



--------------------------------------------------------------------------------

Section 3. LETTERS OF CREDIT

 

  3.1 Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein.

A. Letters of Credit. Company may request, in accordance with the provisions of
this subsection 3.1, from time to time during the period from the Effective Date
to but excluding the Revolving Loan Commitment Termination Date, that the
Issuing Lender issue Letters of Credit for the account of Company for the
general corporate purposes of Company or a Subsidiary of Company. Subject to the
terms and conditions of this Agreement and in reliance upon the representations
and warranties of Company herein set forth, the Issuing Lender shall issue such
Letters of Credit in accordance with the provisions of this subsection 3.1;
provided that Company shall not request that the Issuing Lender issue (and the
Issuing Lender shall not issue):

(i) any Letter of Credit if, after giving effect to such issuance, the Total
Utilization of Revolving Loan Commitments would exceed the Revolving Loan
Commitment Amount then in effect;

(ii) any Letter of Credit if, after giving effect to such issuance, the Letter
of Credit Usage would exceed $25,000,000;

(iii) any Letter of Credit having an expiration date later than the earlier of
(a) five days prior to the Revolving Loan Commitment Termination Date and
(b) the date which is one year from the date of issuance of such Letter of
Credit; provided that the immediately preceding clause (b) shall not prevent the
Issuing Lender from agreeing that a Letter of Credit will automatically be
extended for one or more successive periods not to exceed one year each unless
the Issuing Lender elects not to extend for any such additional period; and
provided, further that the Issuing Lender shall elect not to extend such Letter
of Credit if it has knowledge that an Event of Default has occurred and is
continuing (and has not been waived in accordance with subsection 10.6) at the
time such Issuing Lender must elect whether or not to allow such extension; or

(iv) any Letter of Credit denominated in a currency other than Dollars.

Notwithstanding anything contained in this Agreement, the Issuing Lender shall
not be under any obligation to issue any Letter of Credit if (i) the Issuing
Lender has received written notice that the conditions precedent set forth in
subsection 4.3 have not been satisfied or (ii) a default of any Lender’s
obligations to fund under subsection 3.3C exists or any Lender is at such time a
Defaulting Lender hereunder, unless the Issuing Lender has entered into
satisfactory arrangements with Company or such Lender to eliminate the Issuing
Lender’s risk with respect to such Lender.

B. Mechanics of Issuance.

(i) Request for Issuance. Whenever Company desires the issuance of a Letter of
Credit, it shall deliver to the Issuing Lender (with a copy to Administrative
Agent if Administrative Agent is not the proposed Issuing Lender) a Request for
Issuance no later

 

43



--------------------------------------------------------------------------------

than 1:00 P.M. (San Francisco time) at least five Business Days or such shorter
period as may be agreed to by the Issuing Lender in any particular instance, in
advance of the proposed date of issuance. The Issuing Lender, in its reasonable
discretion, may require changes in the text of the proposed Letter of Credit or
any documents described in or attached to the Request for Issuance. In
furtherance of the provisions of subsection 10.8, and not in limitation thereof,
Company may submit Requests for Issuance by telefacsimile and Administrative
Agent and the Issuing Lender may rely and act upon any such Request for Issuance
without receiving an original signed copy thereof.

Company shall notify the Issuing Lender (and Administrative Agent, if
Administrative Agent is not the Issuing Lender) prior to the issuance of any
Letter of Credit in the event that any of the matters to which Company is
required to certify in the applicable Request for Issuance is no longer true and
correct as of the proposed date of issuance of such Letter of Credit, and upon
the issuance of any Letter of Credit Company shall be deemed to have
re-certified, as of the date of such issuance, as to the matters to which
Company is required to certify in the applicable Request for Issuance.

(ii) Determination of Issuing Lender. Upon receipt by the Issuing Lender of a
Request for Issuance pursuant to subsection 3.1B(i) requesting the issuance of a
Letter of Credit, the Issuing Lender shall issue such Letter of Credit,
notwithstanding the fact that the Letter of Credit Usage with respect to such
Letter of Credit and with respect to all other Letters of Credit issued by the
Issuing Lender, when aggregated with Wells Fargo’s outstanding Revolving Loans
and Swing Line Loans, may exceed the amount of Wells Fargo’s Revolving Loan
Commitment then in effect.

(iii) Issuance of Letter of Credit. Upon satisfaction or waiver (in accordance
with subsection 10.6) of the conditions set forth in subsection 4.3, the Issuing
Lender shall issue the requested Letter of Credit in accordance with the Issuing
Lender’s standard operating procedures.

(iv) Notification to Lenders. Upon the issuance of or amendment to any Letter of
Credit the Issuing Lender shall promptly notify Administrative Agent and Company
of such issuance or amendment in writing and such notice shall be accompanied by
a copy of such Letter of Credit or amendment. Upon receipt of such notice (or,
if Administrative Agent is the Issuing Lender, together with such notice),
Administrative Agent shall notify each Lender in writing of such issuance or
amendment and the amount of such Lender’s respective participation in such
Letter of Credit or amendment, and, if so requested by a Lender, Administrative
Agent shall provide such Lender with a copy of such Letter of Credit or
amendment.

C. Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby agrees to, have irrevocably purchased from the Issuing Lender a
participation in such Letter of Credit and any drawings honored thereunder in an
amount equal to such Lender’s Pro Rata Share of the maximum amount that is or at
any time may become available to be drawn thereunder.

 

44



--------------------------------------------------------------------------------

  3.2 Letter of Credit Fees.

Company agrees to pay the following amounts with respect to Letters of Credit
issued hereunder:

(i) with respect to each Letter of Credit, (a) a fronting fee, payable directly
to the Issuing Lender for its own account, in an amount agreed to between
Company and the Issuing Lender and (b) a letter of credit fee, payable to
Administrative Agent for the account of Lenders, equal to the applicable
Eurodollar Rate Margin plus, for as long as any increased rates of interest
apply pursuant to subsection 2.2E, 2% per annum, multiplied by the daily amount
available to be drawn under such Letter of Credit, each such fronting fee or
letter of credit fee to be payable in arrears on and to (but excluding) the last
Business Day of each March, June, September and December of each year and
computed on the basis of a 360-day year for the actual number of days elapsed;
and

(ii) with respect to the issuance, amendment or transfer of each Letter of
Credit and each payment of a drawing made thereunder (without duplication of the
fees payable under clause (i) above), documentary and processing charges payable
directly to the Issuing Lender for its own account in accordance with the
Issuing Lender’s standard schedule for such charges in effect at the time of
such issuance, amendment, transfer or payment, as the case may be.

For purposes of calculating any fees payable under clause (i) of this subsection
3.2, the daily amount available to be drawn under any Letter of Credit shall be
determined as of the close of business on any date of determination.

 

  3.3 Drawings and Reimbursement of Amounts Paid Under Letters of Credit.

A. Responsibility of Issuing Lender With Respect to Drawings. In determining
whether to honor any drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to examine the documents
delivered under such Letter of Credit with reasonable care so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit.

B. Reimbursement by Company of Amounts Paid Under Letters of Credit. In the
event the Issuing Lender has determined to honor a drawing under a Letter of
Credit issued by it, the Issuing Lender shall immediately notify Company and
Administrative Agent, and Company shall reimburse the Issuing Lender on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such payment; provided that, anything contained in this
Agreement to the contrary notwithstanding, (i) unless Company shall have
notified Administrative Agent and the Issuing Lender prior to 12:00 noon (San
Francisco time) on the date such drawing is honored that Company intends to
reimburse the Issuing Lender for the amount of such payment with funds other
than the proceeds of Revolving Loans, Company shall be deemed to have given a
timely Notice of Revolving Borrowing to Administrative Agent requesting Lenders
to make Revolving Loans that are Base Rate Loans on the Reimbursement Date in an
amount in Dollars equal to the amount of such payment and (ii)

 

45



--------------------------------------------------------------------------------

subject to satisfaction or waiver of the conditions specified in subsection 4.2,
Lenders shall, on the Reimbursement Date, make Revolving Loans that are Base
Rate Loans in the amount of such payment, the proceeds of which shall be applied
directly by Administrative Agent to reimburse such Issuing Lender for the amount
of such payment; and provided, further that if for any reason proceeds of
Revolving Loans are not received by the Issuing Lender on the Reimbursement Date
in an amount equal to the amount of such payment, Company shall reimburse the
Issuing Lender, on demand, in an amount in same day funds equal to the excess of
the amount of such payment over the aggregate amount of such Revolving Loans, if
any, which are so received. Nothing in this subsection 3.3B shall be deemed to
relieve any Lender from its obligation to make Revolving Loans on the terms and
conditions set forth in this Agreement, and Company shall retain any and all
rights it may have against any Lender resulting from the failure of such Lender
to make such Revolving Loans under this subsection 3.3B. During the continuance
of an Event of Default, if Administrative Agent receives any Cash collateral in
respect of any outstanding Letter of Credit, such Cash collateral shall be held
by Administrative Agent for the ratable benefit of the Lenders.

C. Payment by Lenders of Unreimbursed Amounts Paid Under Letters of Credit.

(i) Payment by Lenders. In the event that Company shall fail for any reason to
reimburse the Issuing Lender as provided in subsection 3.3B in an amount equal
to the amount of any payment by the Issuing Lender under a Letter of Credit
issued by it, such Issuing Lender shall promptly notify Administrative Agent,
who shall promptly notify each Lender of the unreimbursed amount of such honored
drawing and of such Lender’s respective participation therein based on such
Lender’s Pro Rata Share (after giving effect to any Revolving Loans made by such
Lender under subsection 3.3B in respect of such drawing). Each Lender (other
than the Issuing Lender) shall make available to Administrative Agent an amount
equal to its respective participation, in Dollars, in same day funds, at the
Funding and Payment Office, not later than 1:00 P.M. (San Francisco time) on the
first Business Day after the date notified by Administrative Agent, and
Administrative Agent shall make available to the Issuing Lender in Dollars, in
same day funds, at the office of the Issuing Lender on such Business Day the
aggregate amount of the payments so received by Administrative Agent. In the
event that any Lender fails to make available to Administrative Agent on such
Business Day the amount of such Lender’s participation in such Letter of Credit
as provided in this subsection 3.3C, the Issuing Lender shall be entitled to
recover such amount on demand from such Lender together with interest thereon at
the rate customarily used by the Issuing Lender for the correction of errors
among banks for three Business Days and thereafter at the Base Rate. Nothing in
this subsection 3.3C shall be deemed to prejudice the right of Administrative
Agent to recover, for the benefit of Lenders, from the Issuing Lender any
amounts made available to the Issuing Lender pursuant to this subsection 3.3C in
the event that it is determined by the final judgment of a court of competent
jurisdiction that the payment with respect to a Letter of Credit by the Issuing
Lender in respect of which payments were made by Lenders constituted gross
negligence or willful misconduct on the part of the Issuing Lender.

 

46



--------------------------------------------------------------------------------

(ii) Distribution to Lenders of Reimbursements Received From Company. In the
event the Issuing Lender shall have been reimbursed by other Lenders pursuant to
subsection 3.3C(i) for all or any portion of any payment by the Issuing Lender
under a Letter of Credit issued by it, and Administrative Agent or the Issuing
Lender thereafter receives any payments from Company in reimbursement of such
payment under the Letter of Credit, to the extent any such payment is received
by the Issuing Lender, it shall distribute such payment to Administrative Agent,
and Administrative Agent shall distribute to each other Lender that has paid all
amounts payable by it under subsection 3.3C(i) with respect to such payment such
Lender’s Pro Rata Share of all payments subsequently received by Administrative
Agent or by the Issuing Lender from Company. Any such distribution shall be made
to a Lender at the account specified in subsection 2.4B(iii).

D. Interest on Amounts Paid Under Letters of Credit.

(i) Payment of Interest by Company. Company agrees to pay to Administrative
Agent, with respect to payments under any Letters of Credit issued by any
Issuing Lender, interest on the amount paid by the Issuing Lender in respect of
each such payment from the date a drawing is honored to but excluding the date
such amount is reimbursed by Company (including any such reimbursement out of
the proceeds of Revolving Loans pursuant to subsection 3.3B) at a rate equal to
(a) for the period from the date such drawing is honored to but excluding the
Reimbursement Date, the rate then in effect under this Agreement with respect to
Base Rate Loans and (b) thereafter, a rate which is 2% per annum in excess of
the rate of interest otherwise payable under this Agreement with respect to Base
Rate Loans. Interest payable pursuant to this subsection 3.3D(i) shall be
computed on the basis of a 365-day year (or 366-day year in case of a leap year)
for the actual number of days elapsed in the period during which it accrues and
shall be payable on demand or, if no demand is made, on the date on which the
related drawing under a Letter of Credit is reimbursed in full.

(ii) Distribution of Interest Payments by Administrative Agent. Promptly upon
receipt by Administrative Agent of any payment of interest pursuant to
subsection 3.3D(i) with respect to a payment under a Letter of Credit,
(a) Administrative Agent shall distribute to (x) each Lender (including the
Issuing Lender) out of the interest received by Administrative Agent in respect
of the period from the date such drawing is honored to but excluding the date on
which the Issuing Lender is reimbursed for the amount of such payment (including
any such reimbursement out of the proceeds of Revolving Loans pursuant to
subsection 3.3B), the amount that such Lender would have been entitled to
receive in respect of the letter of credit fee that would have been payable in
respect of such Letter of Credit for such period pursuant to subsection 3.2 if
no drawing had been honored under such Letter of Credit, and (y) the Issuing
Lender the amount, if any, remaining after payment of the amounts applied
pursuant to clause (x), and (b) in the event the Issuing Lender shall have been
reimbursed by other Lenders pursuant to subsection 3.3C(i) for all or any
portion of such payment, Administrative Agent shall distribute to each Lender
(including the Issuing Lender) that has paid all amounts payable by it under
subsection 3.3C(i) with respect to such payment such Lender’s Pro Rata Share of
any interest received by Administrative Agent in respect of that portion of such

 

47



--------------------------------------------------------------------------------

payment so made by Lenders for the period from the date on which the Issuing
Lender was so reimbursed to but excluding the date on which such portion of such
payment is reimbursed by Company. Any such distribution shall be made to a
Lender at the account specified in subsection 2.4B(iii).

 

  3.4 Obligations Absolute.

The obligation of Company to reimburse the Issuing Lender for payments under the
Letters of Credit issued by it and to repay any Revolving Loans made by Lenders
pursuant to subsection 3.3B and the obligations of Lenders under subsection
3.3C(i) shall be unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances including
any of the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit;

(ii) the existence of any claim, set-off, defense or other right which Company
or any Lender may have at any time against a beneficiary or any transferee of
any Letter of Credit (or any Persons for whom any such transferee may be
acting), the Issuing Lender or other Lender or any other Person or, in the case
of a Lender, against Company, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between Company or one of its Subsidiaries and the
beneficiary for which any Letter of Credit was procured);

(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(iv) payment by the Issuing Lender under any Letter of Credit against
presentation of a draft or other document which does not substantially comply
with the terms of such Letter of Credit;

(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries;

(vi) any breach of this Agreement or any other Loan Document by any party
thereto;

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or

(viii) the fact that an Event of Default or a Potential Event of Default shall
have occurred and be continuing;

provided, in each case, that payment by the Issuing Lender under the applicable
Letter of Credit shall not have constituted gross negligence or willful
misconduct of the Issuing Lender under the circumstances in question (as
determined by a final judgment of a court of competent jurisdiction).

 

48



--------------------------------------------------------------------------------

  3.5 Nature of Issuing Lender’s Duties.

As between Company and the Issuing Lender, Company assumes all risks of the acts
and omissions of, or misuse of the Letters of Credit issued by the Issuing
Lender by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Lender shall not
be responsible for: (i) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for and issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any such Letter of Credit to comply fully with any
conditions required in order to draw upon such Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Lender, including any act or
omission by a Government Authority, and none of the above shall affect or
impair, or prevent the vesting of, any of the Issuing Lender’s rights or powers
hereunder.

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5, any action taken or
omitted by the Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put the Issuing Lender under any resulting
liability to Company.

Notwithstanding anything to the contrary contained in this subsection 3.5,
Company shall retain any and all rights it may have against the Issuing Lender
for any liability arising solely out of the gross negligence or willful
misconduct of the Issuing Lender, as determined by a final judgment of a court
of competent jurisdiction.

 

  3.6 Applicability of UCP.

Unless otherwise expressly agreed by the Issuing Lender and Company when a
Letter of Credit is issued, the rules of the Uniform Customs and Practice for
Documentary Credits (UCP 500) (the “UCP”), as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
Letter of Credit.

 

Section 4.  CONDITIONS TO LOANS AND LETTERS OF CREDIT

The obligations of Lenders to make Loans and the issuance of Letters of Credit
hereunder are subject to the satisfaction of the following conditions.

 

49



--------------------------------------------------------------------------------

  4.1 Conditions to Closing.

This Agreement shall become effective subject to prior or concurrent
satisfaction of the following conditions, upon which the Closing Date shall
occur:

A. Loan Documents. Company shall deliver to Lenders (or to Administrative Agent
with sufficient originally executed copies, where appropriate, for each Lender)
the following with respect to Company, each, unless otherwise noted, dated the
date hereof:

(i) Copies of the Organizational Documents of Company, certified by the
Secretary of State of its jurisdiction of organization or, if such document is
of a type that may not be so certified, certified by the secretary or similar
officer of Company, together with a good standing certificate from the Secretary
of State of its jurisdiction of organization dated a recent date prior to the
date hereof;

(ii) Resolutions of the Governing Body of Company approving and authorizing the
execution, delivery and performance of the Loan Documents, certified as of the
date hereof by the secretary or similar officer of Company as being in full
force and effect without modification or amendment;

(iii) Signature and incumbency certificates of the officers of Company executing
the Loan Documents;

(iv) Executed originals of the Loan Documents; and

(v) Such other opinions, documents or materials as Administrative Agent or any
Lender may reasonably request.

B. Fees. Company shall have paid to Administrative Agent the fees payable on the
date hereof referred to in subsection 2.3.

C. Representations and Warranties. Company shall have delivered to
Administrative Agent an Officer’s Certificate, in form and substance
satisfactory to Administrative Agent, to the effect that the representations and
warranties in Section 5 are true and correct in all material respects on and as
of the date hereof to the same extent as though made on and as of that date (or,
to the extent such representations and warranties specifically relate to an
earlier date, that such representations and warranties were true and correct in
all material respects on and as of such earlier date); provided that, if a
representation and warranty is qualified as to materiality, the applicable
materiality qualifier set forth above shall be disregarded with respect to such
representation and warranty for purposes of this condition.

D. Financial Statements. Lenders shall have received from Company the financial
statements referred to in Section 5.3 in form and substance reasonably
satisfactory to Administrative Agent.

 

50



--------------------------------------------------------------------------------

E. Opinions of Counsel. Lenders shall have received executed copies of the
opinion of Stoel Rives LLP, counsel for Company, dated as of the date hereof and
in form and substance reasonably satisfactory to Administrative Agent.

F. Solvency Assurances. Administrative Agent and Lenders shall have received an
Officer’s Certificate of Company dated as of the date hereof as to solvency
matters in form and substance reasonably satisfactory to Administrative Agent.

G. Necessary Governmental Authorizations and Consents; Expiration of Waiting
Periods, Etc. Company shall have obtained all Governmental Authorizations and
all consents of other Persons, in each case that are necessary or advisable in
connection with the transactions contemplated by the Loan Documents and all
Governmental Authorizations and consents necessary for the continued operation
of the business conducted by Company and its Subsidiaries in substantially the
same manner as conducted prior to the date hereof. Each such Governmental
Authorization and consent shall be in full force and effect, except in a case
where the failure to obtain or maintain a Governmental Authorization or consent,
either individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. All applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Loan Documents or the financing thereof. No
action, request for stay, petition for review or rehearing, reconsideration, or
appeal with respect to any of the foregoing shall be pending.

H. Completion of Proceedings. All corporate and other proceedings taken or to be
taken in connection with the transactions contemplated hereby and all documents
incidental thereto not previously found acceptable by Administrative Agent,
acting on behalf of Lenders, and its counsel shall be satisfactory in form and
substance to Administrative Agent and such counsel, and Administrative Agent and
such counsel shall have received all such counterpart originals or certified
copies of such documents as Administrative Agent may reasonably request.

 

  4.2 Conditions to Effective Date; All Loans.

The obligations of Lenders to make any Revolving Loans and Swing Line Loans on
any Funding Date are, in addition to the conditions precedent specified in
subsection 4.1, subject to prior or concurrent satisfaction of the following
conditions:

A. Notice of Revolving Borrowing. Administrative Agent shall have received
before that Funding Date, in accordance with the provisions of subsection 2.1B,
a duly executed Notice of Revolving Borrowing, in each case signed by a duly
authorized Officer of Company.

B. Representations and Warranties True; No Default; Etc. As of that Funding
Date:

(i) the representations and warranties contained herein (other than subsection
5.4) and in the other Loan Documents shall be true and correct in all material
respects on and as of that Funding Date to the same extent as though made on and
as of that date,

 

51



--------------------------------------------------------------------------------

except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
provided, that, if a representation and warranty is already qualified as to
materiality, the materiality qualifier set forth above shall be disregarded with
respect to such representation and warranty for purposes of this condition;

(ii) no event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Revolving Borrowing
that would constitute an Event of Default or a Potential Event of Default; and

(iii) no order, judgment or decree of any arbitrator or Government Authority
shall purport to enjoin or restrain such Lender from making the Loans to be made
by it on that Funding Date.

 

  4.3 Conditions to Letters of Credit.

The issuance of any Letter of Credit hereunder (whether or not the applicable
Issuing Lender is obligated to issue such Letter of Credit) is subject to the
following conditions precedent:

A. On or before the date of issuance of such Letter of Credit, Administrative
Agent shall have received, in accordance with the provisions of subsection
3.1B(i), an originally executed Request for Issuance (or a copy thereof
transmitted by electronic mail) in each case signed by a duly authorized Officer
of Company, together with all other information specified in subsection 3.1B(i)
and such other documents or information as the applicable Issuing Lender may
reasonably require in connection with the issuance of such Letter of Credit.

B. On the date of issuance of such Letter of Credit, all conditions precedent
described in subsection 4.2B shall be satisfied to the same extent as if the
issuance of such Letter of Credit were the making of a Loan and the date of
issuance of such Letter of Credit were a Funding Date.

 

Section 5.  COMPANY’S REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce Issuing Lenders to issue Letters of Credit and to induce Lenders to
purchase participations therein, Company represents and warrants to each Lender:

 

  5.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.

A. Organization and Powers. Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Oregon. Company has
all requisite corporate power and authority to own and operate its properties,
to carry on its business as now conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.

 

52



--------------------------------------------------------------------------------

B. Qualification and Good Standing. Company is qualified to do business and in
good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing would not reasonably be
expected to result in a Material Adverse Effect.

C. Conduct of Business. Company and its Subsidiaries are engaged only in the
businesses permitted to be engaged in pursuant to subsection 7.7.

D. Subsidiaries. The Capital Stock of each of the Subsidiaries of Company is
duly authorized, validly issued, fully paid and nonassessable and none of such
Capital Stock constitutes Margin Stock. Each of the Subsidiaries of Company is a
corporation, partnership, trust or limited liability company duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of organization set forth therein, has all requisite organizational
power and authority to own and operate its properties and to carry on its
business as now conducted, and is qualified to do business and in good standing
in every jurisdiction where its assets are located and wherever necessary to
carry out its business and operations, in each case except where failure to be
so qualified or in good standing or a lack of such power and authority would not
reasonably be expected to result in a Material Adverse Effect.

 

  5.2 Authorization of Borrowing, etc.

A. Authorization of Borrowing. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary organizational action
on the part of Company.

B. No Conflict. The execution, delivery and performance by Company of the Loan
Documents and the consummation of the transactions contemplated by the Loan
Documents do not and will not (i) violate any provision of any law or any
governmental rule or regulation applicable to Company or any of its
Subsidiaries, the Organizational Documents of Company or any of its Subsidiaries
or any order, judgment or decree of any court or other Government Authority
binding on Company or any of its Subsidiaries, (ii) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Company or any of its Subsidiaries,
(iii) result in or require the creation or imposition of any Lien upon any of
the properties or assets of Company or any of its Subsidiaries (other than any
Liens created under any of the Loan Documents in favor of Administrative Agent
on behalf of Lenders), or (iv) require any approval of stockholders or any
approval or consent of any Person under any Contractual Obligation of Company or
any of its Subsidiaries, except for such approvals or consents which will be
obtained on or before the date hereof and disclosed in writing to Lenders and
except, in each case, to the extent such violation, conflict, Lien or failure to
obtain such approval or consent would not reasonably be expected to result in a
Material Adverse Effect.

C. Governmental Consents. The execution, delivery and performance by Company of
the Loan Documents and the consummation of the transactions contemplated by the
Loan Documents do not and will not require any Governmental Authorization except
for any Governmental Authorization required in connection with the conduct of
business of Company in the ordinary course.

 

53



--------------------------------------------------------------------------------

D. Binding Obligation. Each of the Loan Documents has been duly executed and
delivered by Company and is the legally valid and binding obligation of Company,
enforceable against Company in accordance with its respective terms, except as
may be limited by bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

 

  5.3 Financial Condition.

A. Company has heretofore delivered to Lenders, at Lenders’ request, the audited
consolidated balance sheets, statements of income and cash flows of Company and
its Subsidiaries as at and for the year ended December 31, 2005, and the
unaudited consolidated balance sheets, statements of income and cash flows of
Company and its Subsidiaries as at and for the fiscal quarter ended March 31,
2006. All such statements were prepared in conformity with GAAP and fairly
present, in all material respects, the financial position (on a consolidated
basis) of the entities described in such financial statements as at the
respective dates thereof and the results of operations and cash flows (on a
consolidated basis) of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments and the absence of
footnote disclosure. With respect to the audited financial statements as of
December 31, 2005, neither Company nor any of its Subsidiaries has any
Contingent Obligation, contingent liability or liability for taxes, long-term
lease or unusual forward or long-term commitment that, as of the Closing Date,
is not reflected in the foregoing financial statements or the notes thereto and,
as of any Funding Date subsequent to the Closing Date, is not reflected in the
most recent audited financial statements delivered to Lenders pursuant to
subsection 6.1 or the notes thereto and that, in any such case, is required by
GAAP to be reflected in such financial statements or the notes thereto and
material in relation to the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Company or any of its Subsidiaries.

B. Company has heretofore delivered to Lenders, at Lenders’ request, the audited
Annual Statements for each of Standard Insurance Company and The Standard Life
Insurance Company of New York as at and for the year ended December 31, 2005,
and the unaudited Quarterly Statements as at and for the fiscal quarter ended
March 31, 2006. All such statements were prepared in conformity with SAP and
fairly present, in all material respects, the financial position of the entities
described in such financial statements as at the respective dates thereof. With
respect to such audited Annual Statements as of December 31, 2005, none of such
Insurance Subsidiaries has any Contingent Obligation, contingent liability or
liability for taxes, long-term lease or unusual forward or long-term commitment
that, as of the Closing Date, is not reflected in the foregoing financial
statements or the notes thereto and, as of any Funding Date subsequent to the
Closing Date, is not reflected in the most recent audited Annual Statements
delivered to Lenders pursuant to subsection 6.1 or the notes thereto and that,
in any such case, is required by SAP to be reflected in such financial
statements or the notes thereto and material in relation to the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of such Insurance Subsidiaries.

 

54



--------------------------------------------------------------------------------

  5.4 No Material Adverse Change.

Since December 31, 2005, no event or change has occurred that has resulted in or
evidences, either in any case or in the aggregate, a Material Adverse Effect.

 

  5.5 Title to Properties; Liens.

Company and its Subsidiaries have good and marketable title to all of their
respective properties and assets reflected in the financial statements referred
to in subsection 5.3 or in the most recent financial statements delivered
pursuant to subsection 6.1, in each case except for assets disposed of since the
date of such financial statements in the ordinary course of business or as
otherwise permitted under subsection 7.5 and except for defects and
irregularities that would not reasonably be expected to result in a Material
Adverse Effect. Except as permitted by this Agreement, all such properties and
assets are free and clear of Liens.

 

  5.6 Litigation; Adverse Facts.

There are no Proceedings (whether or not purportedly on behalf of Company or any
of its Subsidiaries) at law or in equity, or before or by any court or other
Government Authority (including any Environmental Claims) that are pending or,
to the knowledge of Company, threatened against or affecting Company or any of
its Subsidiaries or any property of Company or any of its Subsidiaries and that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. Neither Company nor any of its Subsidiaries (i) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect, or (ii) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or other Government Authority that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.

 

  5.7 Payment of Taxes.

Except to the extent permitted by subsection 6.3, all federal and all other
material tax returns and reports of Company and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all material assessments, fees and other
governmental charges upon Company and its Subsidiaries and upon their respective
properties, assets, income, businesses and franchises that are due and payable
have been paid when due and payable, unless such taxes, assessments, fees or
charges are being actively contested by Company or such Subsidiary in good faith
and by appropriate proceedings and reserves or other appropriate provisions, if
any, as shall be required in conformity with GAAP shall have been made or
provided therefor.

 

  5.8 Governmental Regulation.

Neither Company nor any of its Subsidiaries is subject to regulation under the
Public Utility Holding Company Act of 2005, the Federal Power Act, the
Interstate Commerce Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable.

 

55



--------------------------------------------------------------------------------

  5.9 Securities Activities.

A. Neither Company nor any of its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock.

B. No part of the proceeds of the Loans will be used for the purpose, directly
or indirectly, of buying or carrying any Margin Stock.

 

  5.10  Employee Benefit Plans.

A. Company, each of its Subsidiaries and each of their respective ERISA
Affiliates are in material compliance with all applicable provisions and
requirements of ERISA and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan. To the knowledge of Company
and each of its Subsidiaries, each Employee Benefit Plan that is intended to
qualify under Section 401(a) of the Internal Revenue Code is so qualified.

B. No ERISA Event has occurred or is reasonably expected to occur.

C. There are no liabilities with respect to either (i) any Employee Benefit Plan
which provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of Company, any of its
Subsidiaries or any of their respective ERISA Affiliates, or (ii) any Pension
Plan sponsored or contributed to by Company, any of its Subsidiaries or any of
their respective ERISA Affiliates which, in any such case, could reasonably be
expected to have a Material Adverse Effect.

D. Neither Company, any of its Subsidiaries nor any of their respective ERISA
Affiliates sponsor or contribute to, nor have ever sponsored or contributed to,
any Multiemployer Plan.

 

  5.11  Environmental Protection.

In the ordinary course of its business, the officers of Company and its
Subsidiaries consider the effect of Environmental Laws on the business of
Company and its Subsidiaries, in the course of which they identify and evaluate
potential risks and liabilities accruing to Company due to Environmental Laws.
On the basis of this consideration, Company has concluded that Environmental
Laws would not reasonably be expected to have a Material Adverse Effect. Neither
Company nor any Subsidiary has received any notice to the effect that its
operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any Hazardous Materials into the environment, which non-compliance or
remedial action could reasonably be expected to have a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

  5.12  Solvency.

Company is and, upon the incurrence of any Obligations by Company on any date on
which this representation is made, will be, Solvent.

 

  5.13  Disclosure.

No representation or warranty of Company or any of its Subsidiaries contained in
the Confidential Information Memorandum or in any Loan Document or in any other
document, certificate or written statement furnished to Lenders by or on behalf
of Company or any of its Subsidiaries for use in connection with the
transactions contemplated by this Agreement contains any untrue statement of a
material fact or omits to state a material fact (known to Company, in the case
of any information not furnished by it) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Company to be reasonable at the time made,
it being recognized by Lenders that such projections as to future events are not
to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results. There are
no facts known (or which should upon the reasonable exercise of diligence be
known) to Company that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates and statements furnished to
Lenders for use in connection with the transactions contemplated hereby.

 

  5.14  Foreign Assets Control Regulations, etc..

Neither the making of the Loans to, or issuance of Letters of Credit on behalf
of, Company nor its use of the proceeds thereof will violate the Trading with
the Enemy Act, as amended, or any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto.
Without limiting the foregoing, neither Company nor any of its Subsidiaries or
Affiliates (a) is or will become a Person whose property or interests in
property are blocked pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such Person. Company and its Subsidiaries and
Affiliates are in compliance, in all material respects, with the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001).

 

  5.15  Insurance Licenses.

Schedule 5.15 hereto lists all of the jurisdictions in which any material
Insurance Subsidiary holds a License and is authorized to transact insurance
business as of the Closing Date. No such License, the loss of which could
reasonably be expected to have a Material Adverse Effect, is the subject of a
proceeding for suspension or revocation. To Company’s knowledge, there is no
sustainable basis for such suspension or revocation, and no such

 

57



--------------------------------------------------------------------------------

suspension or revocation has been threatened by any Governmental Authority.
Schedule 5.15 also indicates the line or lines of insurance in which each such
Insurance Subsidiary is engaged and the state or states in which such Insurance
Subsidiary is licensed to engage in any line of insurance, in each case as of
the Closing Date.

 

Section 6. AFFIRMATIVE COVENANTS

Company covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than Unasserted Obligations) and the cancellation or
expiration of all Letters of Credit, unless Requisite Lenders shall otherwise
give consent, Company shall perform, and shall cause each of its Subsidiaries to
perform, all covenants in this Section 6.

 

  6.1 Financial Statements and Other Reports.

Company will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with GAAP.
Company will deliver, or cause to be delivered, to Administrative Agent for
further distribution to Lenders:

(i) Events of Default, etc.: promptly upon any officer of Company obtaining
knowledge (A) of any condition or event that constitutes an Event of Default or
Potential Event of Default, or becoming aware that any Lender has given any
notice (other than to Administrative Agent) or taken any other action with
respect to a claimed Event of Default or Potential Event of Default, (B) that
any Person has given any notice to Company or any of its Subsidiaries or taken
any other action with respect to a claimed default or event or condition of the
type referred to in subsection 8.2, or (C) of the occurrence of any event or
change that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect, an Officer’s Certificate specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given or action taken by any such Person and the nature of such claimed Event of
Default, Potential Event of Default, default, event or condition and what action
Company has taken, is taking and proposes to take with respect thereto;

(ii) Quarterly Financials: (a) as soon as available and in any event within 45
days after the end of each of the first three Fiscal Quarters of each Fiscal
Year, the consolidated balance sheets of Company and its Subsidiaries as at the
end of such Fiscal Quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of Company and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, all in reasonable detail and certified by the chief
financial officer of Company that they fairly present, in all material respects,
the financial condition of Company and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments and the absence of footnote disclosure, and (b) within 45 days after
the end of each of the first three Fiscal Quarters of each Fiscal

 

58



--------------------------------------------------------------------------------

Year, a narrative report describing the operations of Company and its
Subsidiaries in the form prepared for presentation to senior management for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter; it being understood and agreed that the
delivery of Company’s Form 10-Q promptly following the filing thereof with the
Securities and Exchange Commission shall satisfy the delivery requirements set
forth in this clause (subject to the time periods set forth in this clause
(ii));

(iii) Year-End Financials: as soon as available and in any event within 90 days
after the end of each Fiscal Year, (a) the consolidated balance sheets of
Company and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of
Company and its Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, all in
reasonable detail and certified by the chief financial officer of Company that
they fairly present, in all material respects, the consolidated financial
condition of Company and its Subsidiaries as at the dates indicated and the
consolidated results of their operations and their cash flows for the periods
indicated, (b) a report for Company and its Subsidiaries setting forth in
comparative form the corresponding figures for the previous Fiscal Year, (c) a
narrative report describing the operations of Company and its Subsidiaries in
the form prepared for presentation to senior management for such Fiscal Year,
(d) in the case of all such consolidated financial statements, a report and
opinion thereon of Deloitte & Touche LLP or other independent certified public
accountants of recognized national standing selected by Company, which report
and opinion shall be prepared in accordance with audit standards of the Public
Company Accounting Oversight Board and applicable Securities Laws unqualified as
to the scope of the audit or the ability of Company and its Subsidiaries to
continue as a going concern, and shall state that such consolidated financial
statements fairly present, in all material respects, the consolidated financial
position of Company and its Subsidiaries as at the dates indicated and the
consolidated results of their operations and their cash flows for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise disclosed in such financial statements) and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards, and it being understood and agreed that the delivery of Company’s
Form 10-K promptly after the filing thereof with the Securities and Exchange
Commission shall satisfy the requirements set forth in this clause (subject to
the time periods set forth in this clause (iii));

(iv) Compliance Certificates: together with each delivery of financial
statements pursuant to subdivisions (ii) and (iii) above, (a) an Officer’s
Certificate of Company stating that the signers have reviewed the terms of this
Agreement and have made, or caused to be made under their supervision, a review
in reasonable detail of the transactions and condition of Company and its
Subsidiaries during the accounting period covered by such financial statements
and that such review has not disclosed the existence during or at the end of
such accounting period, and that the signers do not have knowledge of the
existence as at the date of such Officer’s Certificate, of any condition or
event that constitutes an Event of Default or Potential Event of Default, or, if
any such

 

59



--------------------------------------------------------------------------------

condition or event existed or exists, specifying the nature and period of
existence thereof and what action Company has taken, is taking and proposes to
take with respect thereto; and (b) a Compliance Certificate demonstrating in
reasonable detail compliance at the end of the applicable accounting periods
with the restrictions contained in subsection 7.4;

(v) SAP Financial Statements. (a) as soon as available and in any event within
60 days after the end of each of the first three Fiscal Quarters of each Fiscal
Year, copies of the unaudited Quarterly Statement of Standard Insurance Company,
The Standard Life Insurance Company of New York and each other Insurance
Subsidiary requested by Administrative Agent, certified by the chief financial
officer or the treasurer of such Insurance Subsidiary, all such statements to be
prepared in accordance with SAP consistently applied throughout the periods
reflected therein and (b) as soon as available and in any event within 100 days
after the end of each Fiscal Year, copies of the Annual Statement of Standard
Insurance Company, The Standard Life Insurance Company of New York and each
other Insurance Subsidiary requested by Administrative Agent in the form
delivered to the applicable Government Authority, all such statements to be
prepared in accordance with SAP consistently applied throughout the periods
reflected therein.

(vi) Reconciliation Statements: if, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in subsection 5.3, the consolidated financial
statements of Company and its Subsidiaries or of Company and its Subsidiaries,
as applicable, delivered pursuant to subdivisions (ii), (iii) or (v) of this
subsection 6.1 will differ in any material respect from the consolidated
financial statements that would have been delivered pursuant to such
subdivisions had no such change in accounting principles and policies been made,
then, together with the first delivery of financial statements pursuant to
subdivision (ii), (iii) or (v) of this subsection 6.1 following such change,
consolidated financial statements of Company and its Subsidiaries or of Company
and its Subsidiaries, as applicable, for the current Fiscal Year to the
effective date of such change, prepared on a pro forma basis as if such change
had been in effect during such periods, together with, if required pursuant to
subsection 1.2, a written statement of the chief financial officer of Company
setting forth the differences (including any differences that would affect any
calculations relating to the financial covenants set forth in subsection 7.4)
which would have resulted if such financial statements had been prepared without
giving effect to such change;

(vii) Accountants’ Reports: promptly upon receipt thereof (unless restricted by
applicable professional standards), copies of all reports submitted to Company
by independent certified public accountants in connection with each annual,
interim or special audit of the financial statements of Company and its
Subsidiaries made by such accountants, including any comment letter submitted by
such accountants to management in connection with their annual audit;

(viii) SEC Filings and Press Releases: promptly upon their becoming available,
copies of (a) regular and periodic reports and all registration statements
(other than on Form S-8 or a similar form) and prospectuses, if any, filed by
Company or any of its

 

60



--------------------------------------------------------------------------------

Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any governmental or private regulatory authority, and (b) all
press releases and other statements made available generally by Company or any
of its Subsidiaries to the public concerning material developments in the
business of Company and its Subsidiaries, taken as a whole;

(ix) Litigation or Other Proceedings: promptly upon any Officer of Company
obtaining knowledge of (a) the institution of, or non-frivolous threat of, any
Proceeding against or affecting Company or any of its Subsidiaries or any
property of Company or any of its Subsidiaries not previously disclosed in
writing by Company to Lenders or (b) any material development in any Proceeding
that, in any case:

(x) if adversely determined, after giving effect to the coverage and policy
limits of insurance policies issued to Company and its Subsidiaries, would
reasonably be expected to result in a Material Adverse Effect; or

(y) seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the making, securing or repayment of
the Obligations hereunder or the application of proceeds thereof;

written notice thereof together with such other information as may be reasonably
available to Company to enable Lenders and their counsel to evaluate such
matters;

(x) ERISA Events: promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Company, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto;

(xi) ERISA Notices: with reasonable promptness, copies of all notices received
by Company or any of its Subsidiaries from a Multiemployer Plan sponsor
concerning an ERISA Event;

(xii) Insurance Matters: promptly upon receipt thereof, (a) copies of any notice
from any Governmental Authority of the expiration without renewal, revocation or
suspension of, or the institution of any proceedings to revoke or suspend, any
License now or hereafter held by any Insurance Subsidiary which is required to
conduct insurance business in compliance with all applicable laws and
regulations and the expiration, revocation or suspension of which would
reasonably be expected to have a Material Adverse Effect, (b) copies any notice
from any Governmental Authority of the institution of any disciplinary
proceedings against or in respect of any Insurance Subsidiary, or the issuance
of any order, the taking of any action or any request for an extraordinary audit
for cause by any Governmental Authority which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect, and (c) copies of any
material judicial or administrative order of which Company is aware limiting or
controlling the

 

61



--------------------------------------------------------------------------------

insurance business of any Insurance Subsidiary (and not the insurance industry
generally) which has been issued or adopted;

(xiii) Ratings: immediately upon becoming aware of any change in Company’s
non-credit-enhanced, senior unsecured debt ratings, a statement describing such
change, whether such change was made by S&P, Moody’s or both and the effective
date of such change; and

(xiv) Other Information: with reasonable promptness, such other information and
data with respect to Company or any of its Subsidiaries as from time to time may
be reasonably requested by Administrative Agent.

 

  6.2 Existence, etc.

A. Except as permitted under subsection 7.5, Company will, and will cause each
of its Subsidiaries to, at all times preserve and keep in full force and effect
its existence and all rights and franchises material to its business; provided,
however that neither Company nor any of its Subsidiaries shall be required to
preserve any such right or franchise if the Governing Body of Company or such
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of the business of Company or such Subsidiary, as the case may
be, and that the loss thereof would not reasonably be expected to result in a
Material Adverse Effect.

B. Company will cause each Insurance Subsidiary to do all things necessary to
renew, extend and continue in effect all Licenses which may at any time and from
time to time be necessary for any Insurance Subsidiary to operate its insurance
business in compliance with all applicable laws and regulations except for any
License the loss of which could not reasonably be expected to have a Material
Adverse Effect; provided, that any Insurance Subsidiary may withdraw from one or
more states (other than its state of domicile) as an admitted insurer if such
withdrawal is determined by the Borrower’s Board of Directors to be in the best
interest of the Borrower and could not reasonably be expected to have a Material
Adverse Effect; provided further, that Standard Insurance Company shall not
change its state of domicile or incorporation without the prior written consent
of the Requisite Lenders if such change could reasonably be expected to have a
Material Adverse Effect.

 

  6.3 Payment of Taxes and Claims.

Company will, and will cause each of its Subsidiaries to, pay all material
taxes, assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any material penalty accrues thereon, and all material claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its properties or assets, prior to the time when any material penalty or fine
shall be incurred with respect thereto; provided that no such tax, assessment,
charge or claim need be paid if it is being contested in good faith by
appropriate proceedings, so long as (i) such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefor and (ii) in the case of a tax, assessment, charge or claim which
has or may become a Lien against any of the assets of Company or its
Subsidiaries, the Lien is not being enforced by

 

62



--------------------------------------------------------------------------------

foreclosure or sale of any portion of such assets to satisfy such charge or
claim or is otherwise permitted by this Agreement.

 

  6.4 Maintenance of Properties; Insurance.

A. Maintenance of Properties. Company will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of Company and its Subsidiaries (including all
material intellectual property).

B. Insurance. Company will maintain or cause to be maintained, with financially
sound and reputable insurers, such public liability insurance, third party
property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Company and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by corporations
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for
corporations similarly situated in the industry.

 

  6.5 Inspection Rights.

Company shall, and shall cause each of its Subsidiaries to, permit any
authorized representatives designated by Administrative Agent (and, during the
continuance of an Event of Default, any Lender) to visit and inspect any of the
properties of Company or of any of its Subsidiaries, to inspect, copy and take
extracts from its and their financial and accounting records, and to discuss its
and their affairs, finances and accounts with its and their officers and
independent public accountants (provided that Company may, if it so chooses, be
present at or participate in any such discussion), all upon reasonable notice
and at such reasonable times during normal business hours and as often as may
reasonably be requested or at any time or from time to time following the
occurrence and during the continuation of an Event of Default.

 

  6.6 Compliance with Laws, etc.

Company shall comply, and shall cause each of its Subsidiaries to comply, with
the requirements of all applicable laws, rules, regulations and orders of any
Government Authority (including all Environmental Laws), noncompliance with
which would reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.

 

Section 7.  NEGATIVE COVENANTS

Company covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than Unasserted Obligations) and the cancellation or
expiration of all Letters of Credit, unless Requisite Lenders shall otherwise
give consent, Company shall perform, and shall cause each of its Subsidiaries to
perform, all covenants in this Section 7.

 

63



--------------------------------------------------------------------------------

  7.1 Liens and Related Matters.

A. Prohibition on Liens. Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC or under any similar recording or notice statute, except:

(i) Permitted Encumbrances;

(ii) Liens described in Schedule 7.1 annexed hereto;

(iii) Purchase money liens; provided that (A) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(B) the Indebtedness secured thereby does not exceed the cost or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition and (C) the aggregate principal amount of the Indebtedness secured
thereby does not exceed $25,000,000 at any one time outstanding; and

(iv) other Liens securing Indebtedness in an aggregate amount not to exceed 10%
of Consolidated Net Worth.

B. No Further Negative Pledges. Neither Company nor any of its Subsidiaries
shall enter into any agreement prohibiting the creation or assumption of any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired, other than (i) any agreement evidencing Indebtedness secured by Liens
permitted by this Agreement, as to the assets securing such Indebtedness, and
(ii) any agreement evidencing an asset sale, as to the assets being sold.

C. No Restrictions on Subsidiary Distributions to Company or Other Subsidiaries.
Company will not, and will not permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary to
(i) pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by Company or any other Subsidiary of Company, (ii) repay or
prepay any Indebtedness owed by such Subsidiary to Company or any other
Subsidiary of Company, (iii) make loans or advances to Company or any other
Subsidiary of Company, or (iv) transfer any of its property or assets to Company
or any other Subsidiary of Company, except in each case (a) as provided in this
Agreement, (b) as to transfers of assets, as may be provided in an agreement
with respect to a sale of such assets and (c) as required by law.

 

  7.2 Acquisitions.

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, acquire, by purchase or otherwise, all or substantially all the
business, property or

 

64



--------------------------------------------------------------------------------

fixed assets of, or Capital Stock of any Person, or any division or line of
business of any Person except Company and its Subsidiaries may acquire, in a
single transaction or series of related transactions (a) all or substantially
all of the assets or a majority of the outstanding Securities entitled to vote
in an election of members of the Governing Body of a Person or (b) any division,
line of business or other business unit of a Person, in each case that is a type
of business (or assets used in a type of business) permitted to be engaged in by
Company and its Subsidiaries pursuant to subsection 7.7, so long as (1) no Event
of Default or Potential Event of Default shall then exist or would exist after
giving effect thereto, and (2) after giving effect to such acquisition and any
financing thereof on a pro forma basis as if such acquisition had been completed
on the first day of the four Fiscal Quarter period ending on the last day of the
most recent Fiscal Quarter for which financial statements have been delivered
pursuant to subsection 6.1(ii) (such last day, the “test date”), Company and its
Subsidiaries would have been in compliance with each of the financial covenants
set forth in subsection 7.4.

 

  7.3 Restricted Junior Payments.

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Junior Payment so long as any Event of Default or Potential Event of Default
shall have occurred and be continuing or shall be caused thereby; provided, that
if a Restricted Junior Payment was validly declared by the Governing Body of the
Company at a time when no Event of Default or Potential Event of Default was in
existence, then such Restricted Junior Payment may be paid notwithstanding the
occurrence and continuance of an Event of Default or Potential Event of Default
(other than an Event of Default or Potential Event of Default arising under
Section 8.1 or (to the extent relating to a breach of Section 7.4) Section 8.3,
so long as such Restricted Junior Payment is paid within 60 days after the date
of such declaration.

 

  7.4 Financial Covenants.

A. Maximum Leverage Ratio. Company shall not permit the Consolidated Leverage
Ratio as of the last day of any Fiscal Quarter to exceed 35%.

B. Consolidated Net Worth. Company shall maintain a Consolidated Net Worth at
all times equal to at least $1,040,000,000.

 

  7.5 Restriction on Fundamental Changes; Asset Sales.

Company shall not, and shall not permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation, or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease or
sub-lease (as lessor or sublessor), transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business,
property or assets (including its notes or receivables and Capital Stock of any
Subsidiary, whether newly issued or outstanding), whether now owned or hereafter
acquired, except:

(i) any Subsidiary of Company may be merged with or into Company or any
wholly-owned Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any

 

65



--------------------------------------------------------------------------------

wholly-owned Subsidiary; provided that, in the case of such a merger, Company or
such wholly-owned Subsidiary shall be the continuing or surviving Person;

(ii) Company and its Subsidiaries may sell or otherwise dispose of assets in
transactions that do not constitute Asset Sales; provided that the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof;

(iii) Company and its Subsidiaries may dispose of obsolete, worn out or surplus
property in the ordinary course of business;

(iv) Company and its Subsidiaries may make Asset Sales of assets (other than the
Capital Stock or all or any material portion of any of Standard Insurance
Company or StanCorp Mortgage Investors LLC) having a fair market value in an
aggregate amount not to exceed 10% of Consolidated Net Worth;

(v) Company or a Subsidiary may sell or dispose of shares of Capital Stock of
any of its Subsidiaries in order to qualify members of the Governing Body of the
Subsidiary if required by applicable law; and

(vi) any Person may be merged with or into Company or any Subsidiary if the
acquisition of the Capital Stock of such Person by Company or such Subsidiary
would have been permitted pursuant to subsection 7.2; provided that (a) in the
case of Company, Company shall be the continuing or surviving Person, (b) if a
Subsidiary is not the surviving or continuing Person, the surviving Person
becomes a Subsidiary and (c) no Potential Event of Default or Event of Default
shall have occurred or be continuing after giving effect thereto.

 

  7.6 Transactions with Affiliates.

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) of any kind with any Affiliate of Company, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to Company or such Subsidiary as would be obtainable
by Company or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction will not apply to transactions between or among the Company and any
of its wholly-owned Subsidiaries or between and among any wholly-owned
Subsidiaries.

 

  7.7 Conduct of Business.

From and after the Closing Date, Company shall not, and shall not permit any of
its Subsidiaries to, engage in any businesses that are material to Company and
its Subsidiaries, taken as a whole, other than businesses in the financial
services industry.

 

  7.8 Fiscal Year.

Company shall not change its Fiscal Year-end from December 31.

 

66



--------------------------------------------------------------------------------

  7.9 Subsidiary Indebtedness.

Company shall not permit any of its Subsidiaries to incur Indebtedness except:

(i) Indebtedness described in Schedule 7.9 annexed hereto;

(ii) Indebtedness meeting the criteria described in clauses (A) and (B) of
subsection 7.1(A)(iii), so long as the aggregate principal amount of such
Indebtedness does not exceed $25,000,000 at any one time outstanding; and

(iii) other Indebtedness of the Subsidiaries in an aggregate amount not to
exceed 10% of Consolidated Net Worth.

 

Section 8.  EVENTS OF DEFAULT

If any of the following conditions or events (“Events of Default”) shall occur:

 

  8.1 Failure to Make Payments When Due.

Failure by Company to pay any principal of any Loan when due, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; failure by Company to pay when due any amount payable
to an Issuing Lender in reimbursement of any drawing under a Letter of Credit;
or failure by Company to pay any interest on any Loan or any fee or any other
amount due under this Agreement within five days after the date due; or

 

  8.2 Default in Other Agreements.

(i) Failure of Company or any of its Subsidiaries to pay when due any principal
of or interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in subsection 8.1) or
Contingent Obligations with an aggregate principal amount of $20,000,000 or
more, in each case beyond the end of any grace period provided therefor; or

(ii) breach or default by Company or any of its Subsidiaries with respect to any
other material term of (a) one or more items of Indebtedness or Contingent
Obligations in the aggregate principal amount referred to in clause (i) above or
(b) any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness or Contingent Obligation(s), if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness or Contingent Obligation(s) (or a trustee on behalf of such holder
or holders) to cause, that Indebtedness or Contingent Obligation(s) to become or
be declared due and payable prior to its stated maturity or the stated maturity
of any underlying obligation, as the case may be (with all notices provided for
therein having been given and all grace periods provided for therein having
lapsed, such that no further notice or passage of time is required in order for
such holders or such trustee to exercise such right, other than notice of their
or its election to exercise such right); or

 

67



--------------------------------------------------------------------------------

  8.3 Breach of Certain Covenants.

Failure of Company to perform or comply with any term or condition contained in
subsections 2.5, 6.1(i), 6.2, 6.8 or Section 7 of this Agreement; or

 

  8.4 Breach of Warranty.

Any representation, warranty or certification made by Company in any Loan
Document or in any certificate at any time given by Company in writing pursuant
hereto or thereto or in connection herewith or therewith shall be false in any
material respect on the date as of which made; or

 

  8.5 Other Defaults Under Loan Documents.

Company shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to or covered in any other subsection of this Section 8, and
such default shall not have been remedied or waived within 30 days after receipt
by Company of notice from Administrative Agent or any Lender of such default; or

 

  8.6 Involuntary Bankruptcy; Appointment of Receiver, etc.

(i) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of Company or any of its Subsidiaries in an involuntary
case under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, which decree or order is
not stayed; or any other similar relief shall be granted under any applicable
federal or state law; or

(ii) an involuntary case shall be commenced against Company or any of its
Subsidiaries under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, conservator, custodian or other officer
having similar powers over Company or any of its Subsidiaries, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of Company or any of its Subsidiaries for all or a substantial part of
its property; or a warrant of attachment, execution or similar process shall
have been issued against any substantial part of the property of Company or any
of its Subsidiaries, and any such event described in this clause (ii) shall
continue for 60 days unless dismissed, bonded or discharged; or

 

  8.7 Voluntary Bankruptcy; Appointment of Receiver, etc.

(i) Company or any of its Subsidiaries shall have an order for relief entered
with respect to it or commence a voluntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the

 

68



--------------------------------------------------------------------------------

appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or Company or any of its
Subsidiaries shall make any assignment for the benefit of creditors; or

(ii) Company or any of its Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the Governing Body of Company or any of its Subsidiaries
(or any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to in clause (i) above or this
clause (ii); or

 

  8.8 Judgments and Attachments.

Any money judgment, writ or warrant of attachment or similar process involving
in the aggregate at any time an amount in excess of $20,000,000 to the extent
not adequately covered by insurance as to which a solvent and unaffiliated
insurance company has acknowledged coverage, shall be entered or filed against
Company or any of its Subsidiaries or any of their respective assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of 60 days (or
in any event later than five days prior to the date of any proposed sale
thereunder); or

 

  8.9 Dissolution.

Any order, judgment or decree shall be entered against Company or any of its
Subsidiaries decreeing the dissolution or split up of Company or that Subsidiary
and such order shall remain undischarged or unstayed for a period in excess of
30 days; or

 

  8.10 Employee Benefit Plans.

There shall occur one or more ERISA Events that individually or in the aggregate
result in or would reasonably be expected to result in liability of Company in
excess of $20,000,000; or there shall exist an amount of unfunded benefit
liabilities (as defined in Section 4001(a)(18) of ERISA), individually or in the
aggregate for all Pension Plans to which Company or any of its Subsidiaries has
contributed (excluding for purposes of such computation any Pension Plans with
respect to which assets exceed benefit liabilities), which would reasonably be
expected to result in a Material Adverse Effect; or

 

  8.11 Change in Control.

A Change in Control shall have occurred; or

 

  8.12 Licensing.

Any License of any Regulated Subsidiary (a) shall be revoked by the Government
Authority which issued such License, or any action (administrative or judicial)
to revoke a License shall have been commenced against any Regulated Subsidiary
and shall not have been dismissed within 180 days after the commencement
thereof, (b) shall be suspended by such Government Authority for a period in
excess of thirty (30) days or (c) shall not be reissued or renewed by such
Government Authority upon the expiration thereof following application for

 

69



--------------------------------------------------------------------------------

such reissuance or renewal by any Regulated Subsidiary, in each case to the
extent such revocation, action, suspension, nonreissuance or nonrenewal would
reasonably be expected to have a Material Adverse Effect; or

 

  8.13 Certain Proceedings.

Any Regulated Subsidiary shall become subject to any conservation,
rehabilitation or liquidation order, directive or mandate issued by any
Government Authority or any Regulated Subsidiary shall become subject to any
other directive or mandate issued by any Government Authority which would
reasonably be expected to have a Material Adverse Effect and which is not stayed
within ten (10) days; or

 

  8.14 Invalidity of Loan Documents; Repudiation of Obligations.

At any time after the execution and delivery thereof, (i) any Loan Document or
any provision thereof, for any reason other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void, or
(ii) Company shall contest the validity or enforceability of any Loan Document
or any provision thereof in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any Loan
Document or any provision thereof:

THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans, (b) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (whether or not any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letter of Credit), and (c) all other Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by Company, and the obligation of each Lender to make any Loan, the
obligation of Administrative Agent to issue any Letter of Credit and the right
of any Lender to issue any Letter of Credit hereunder shall thereupon terminate
(and Company shall become immediately obligated to cash collateralize all
Letters of Credit in a manner acceptable to Administrative Agent), and (ii) upon
the occurrence and during the continuation of any other Event of Default,
Administrative Agent shall, upon the written request or with the written consent
of Requisite Lenders, by written notice to Company, declare all or any portion
of the amounts described in clauses (a) through (c) above to be, and the same
shall forthwith become, immediately due and payable (and Company shall
immediately cash collateralize all Letters of Credit in a manner acceptable to
Administrative Agent), and the obligation of each Lender to make any Loan, the
obligation of Administrative Agent to issue any Letter of Credit and the right
of any Lender to issue any Letter of Credit hereunder shall thereupon terminate;
provided that the foregoing shall not affect in any way the obligations of
Lenders under subsection 3.3C(i) or the obligations of Lenders to purchase
assignments of any unpaid Swing Line Loans as provided in subsection 2.1A(ii).

Any cash collateral delivered hereunder shall be held by Administrative Agent
(without liability for interest thereon) and applied to Obligations arising in
connection with any

 

70



--------------------------------------------------------------------------------

drawing under a Letter of Credit. After the expiration or termination of all
Letters of Credit, such cash collateral shall be applied by the Administrative
Agent to any remaining Obligations and any excess shall be delivered to Company
or as a court of competent jurisdiction may elect.

 

Section 9. ADMINISTRATIVE AGENT

 

  9.1 Appointment.

A. Appointment of Administrative Agent. Wells Fargo is hereby appointed
Administrative Agent hereunder and under the other Loan Documents. Each Lender
hereby authorizes Administrative Agent to act as its agent in accordance with
the terms of this Agreement and the other Loan Documents. Wells Fargo agrees to
act upon the express conditions contained in this Agreement and the other Loan
Documents, as applicable. The provisions of this Section 9 are solely for the
benefit of Agents and Lenders and none of Company or any of its Subsidiaries
shall have rights as a third party beneficiary of any of the provisions thereof.
In performing its functions and duties under this Agreement, Administrative
Agent (other than as provided in subsection 2.1D) shall act solely as an agent
of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Company or any
of its Subsidiaries.

 

  9.2 Powers and Duties; General Immunity.

A. Powers; Duties Specified. Each Lender irrevocably authorizes Administrative
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to Administrative Agent by the terms hereof
and thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Administrative Agent shall have only those duties and
responsibilities that are expressly specified in this Agreement and the other
Loan Documents. Administrative Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees.
Administrative Agent shall not have, by reason of this Agreement or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender or
Company; and nothing in this Agreement or any of the other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect of this Agreement or any of the
other Loan Documents except as expressly set forth herein or therein.

B. No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any other Loan Document or
for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by such Agent to Lenders or by or on behalf of Company to such
Agent or any Lender in connection with the Loan Documents and the transactions
contemplated thereby or for the financial condition or business affairs of
Company or any other Person liable for the payment of any Obligations, nor shall
such Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Loan Documents or as to the use of the proceeds of the
Loans

 

71



--------------------------------------------------------------------------------

or the use of the Letters of Credit or as to the existence or possible existence
of any Event of Default or Potential Event of Default. Anything contained in
this Agreement to the contrary notwithstanding, Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding Loans
or the Letter of Credit Usage or the component amounts thereof.

C. Exculpatory Provisions. No Agent or any of its officers, directors, employees
or agents shall be liable to Lenders for any action taken or omitted by such
Agent under or in connection with any of the Loan Documents except to the extent
caused by such Agent’s gross negligence or willful misconduct. An Agent shall be
entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection with this Agreement or any of the other
Loan Documents or from the exercise of any power, discretion or authority vested
in it hereunder or thereunder unless and until such Agent shall have received
instructions in respect thereof from Requisite Lenders (or such other Lenders as
may be required to give such instructions under subsection 10.6) and, upon
receipt of such instructions from Requisite Lenders (or such other Lenders, as
the case may be), such Agent shall be entitled to act or (where so instructed)
refrain from acting, or to exercise such power, discretion or authority, in
accordance with such instructions; provided that no Agent shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law. Without prejudice to the generality of the foregoing, (i) each Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
communication (including any electronic message, Internet or intranet website
posting or other distribution), instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Company and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against an
Agent as a result of such Agent acting or (where so instructed) refraining from
acting under this Agreement or any of the other Loan Documents in accordance
with the instructions of Requisite Lenders (or such other Lenders as may be
required to give such instructions under subsection 10.6).

D. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, an Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, an
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as though it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” or “Lenders” or any similar
term shall, unless the context clearly otherwise indicates, include each Agent
in its individual capacity. An Agent and its Affiliates may accept deposits
from, lend money to, acquire equity interests in and generally engage in any
kind of commercial banking, investment banking, trust, financial advisory or
other business with Company or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Company for services in connection with this Agreement and
otherwise without having to account for the same to Lenders.

 

72



--------------------------------------------------------------------------------

  9.3 Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness.

Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of Company and its Subsidiaries in connection
with the making of the Loans and the issuance of Letters of Credit hereunder and
that it has made and shall continue to make its own appraisal of the
creditworthiness of Company and its Subsidiaries. No Agent shall have any duty
or responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

 

  9.4 Right to Indemnity.

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent and its officers, directors, employees, agents, attorneys,
professional advisors and Affiliates to the extent that any such Person shall
not have been reimbursed by Company, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including reasonable counsel fees and disbursements and fees and
disbursements of any financial advisor engaged by Agents) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against an Agent or such other Person in exercising the powers, rights and
remedies of an Agent or performing duties of an Agent hereunder or under the
other Loan Documents or otherwise in its capacity as Agent in any way relating
to or arising out of this Agreement or the other Loan Documents; provided that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of an Agent resulting from such Agent’s gross negligence or
willful misconduct as determined by a final judgment of a court of competent
jurisdiction. If any indemnity furnished to an Agent or any other such Person
for any purpose shall, in the opinion of such Agent, be insufficient or become
impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.

 

  9.5 Resignation of Administrative Agent; Successor Administrative Agent and
Swing Line Lender.

A. Resignation; Successor Administrative Agent. Administrative Agent may resign
at any time by giving 30 days’ prior written notice thereof to Lenders and
Company. Upon any such notice of resignation by Administrative Agent, Requisite
Lenders shall have the right, upon five Business Days’ notice to Company, to
appoint a successor Administrative Agent. If no such successor shall have been
so appointed by Requisite Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, the retiring Administrative Agent may, on behalf of Lenders,
appoint a successor Administrative Agent. If Administrative Agent shall notify
Lenders and Company that no Person has accepted such appointment as successor
Administrative Agent, such resignation shall nonetheless become effective in
accordance with Administrative Agent’s notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan

 

73



--------------------------------------------------------------------------------

Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Administrative Agent shall instead be made by, to or
through each Lender directly, until such time as Requisite Lenders appoint a
successor Administrative Agent in accordance with this subsection 9.5A. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent and the retiring Administrative Agent shall
be discharged from its duties and obligations under this Agreement (if not
already discharged as set forth above). After any retiring Agent’s resignation
hereunder, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was an Agent under this
Agreement.

B. Successor Swing Line Lender. Any resignation of Administrative Agent pursuant
to subsection 9.5A shall also constitute the resignation of Wells Fargo or its
successor as a Swing Line Lender, and any successor Administrative Agent
appointed pursuant to subsection 9.5A shall, upon its acceptance of such
appointment, become a successor Swing Line Lender for all purposes hereunder. In
such event (i) Company shall prepay any outstanding Swing Line Loans made by the
retiring Administrative Agent in its capacity as a Swing Line Lender, (ii) upon
such prepayment, the retiring Administrative Agent and Swing Line Lender shall
surrender any Swing Line Note held by it to Company for cancellation, and
(iii) if so requested by the successor Administrative Agent and Swing Line
Lender in accordance with subsection 2.1E, Company shall issue a Swing Line Note
to the successor Administrative Agent and Swing Line Lender substantially in the
form of Exhibit V annexed hereto, in the amount of the Swing Line Loan
Commitment then in effect and with other appropriate insertions.

 

  9.6 Duties of Other Agents.

To the extent that any Lender is identified in this Agreement as a co-agent,
documentation agent or syndication agent, such Lender shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender.

 

  9.7 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Company or any of the Subsidiaries of Company,
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Company) shall be entitled and empowered, by intervention in such proceeding or
otherwise

(i) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and

 

74



--------------------------------------------------------------------------------

Administrative Agent and its agents and counsel and all other amounts due
Lenders and Agents under subsections 2.3 and 10.2) allowed in such judicial
proceeding, and

(ii) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Agents under subsections 2.3
and 10.2.

Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

Section 10. MISCELLANEOUS

 

  10.1  Successors and Assigns; Assignments and Participations in Loans and
Letters of Credit.

A. General. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders (it being understood that
Lenders’ rights of assignment are subject to the further provisions of this
subsection 10.1). Neither Company’s rights nor obligations hereunder nor any
interest therein may be assigned or delegated by Company without the prior
written consent of all Lenders (and any attempted assignment or transfer by
Company without such consent shall be null and void). No sale, assignment or
transfer or participation of any obligations of a Lender in respect of a Letter
of Credit or any participation therein may be made separately from a sale,
assignment, transfer or participation of a corresponding interest in the
Revolving Loan Commitment and the Revolving Loans of the Lender effecting such
sale, assignment, transfer or participation. Anything contained herein to the
contrary notwithstanding, except as provided in subsection 2.1A(ii) and
subsection 10.5, the Swing Line Loan Commitment and the Swing Line Loans of any
Swing Line Lender may not be sold, assigned or transferred as described below to
any Person other than a successor Administrative Agent and Swing Line Lender to
the extent contemplated by subsection 9.5. Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Affiliates of each of Administrative
Agent and Lenders and Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

B. Assignments.

(i) Amounts and Terms of Assignments. Any Lender may assign to one or more
Eligible Assignees all or any portion of its rights and obligations under this

 

75



--------------------------------------------------------------------------------

Agreement; provided that (a), except (1) in the case of an assignment of the
entire remaining amount of the assigning Lender’s rights and obligations under
this Agreement or (2) in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund of a Lender, the aggregate amount of the
Revolving Loan Exposure of the assigning Lender and the assignee subject to each
such assignment shall not be less than $5,000,000, unless Administrative Agent
otherwise consents (such consent not to be unreasonably withheld or delayed),
provided that simultaneous assignments to or by two or more related Funds shall
be treated as one assignment for purposes of this clause (a), (b) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned; and any assignment of all or any portion of
a Revolving Loan Commitment, Revolving Loan or Letter of Credit participation
shall be made only as an assignment of the same proportionate part of the
assigning Lender’s Revolving Loan Commitment, Revolving Loans and Letter of
Credit participations, (c) the parties to each assignment shall execute and
deliver to Administrative Agent an Assignment Agreement, together with a
processing and recordation fee of $3,500, and the Eligible Assignee, if it shall
not already be a Lender, shall deliver to Administrative Agent information
reasonably requested by Administrative Agent, including forms, certificates or
other information in compliance with subsection 2.7B(iv) and (d), except in the
case of an assignment to another Lender, an Affiliate of a Lender (provided that
such Affiliate has a long-term non-credit enhanced unsecured debt rating of at
least A- (in the case of S&P) or A3 (in the case of Moody’s)) or an Approved
Fund of a Lender, Administrative Agent and, if no Event of Default has occurred
and is continuing, Company, shall have consented thereto (which consent shall
not be unreasonably withheld).

Upon such execution, delivery and consent, from and after the effective date
specified in such Assignment Agreement, (y) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and (z) the assigning Lender thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, relinquish its rights (other than any
rights which survive the termination of this Agreement under subsection 10.9B)
and be released from its obligations under this Agreement (and, in the case of
an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto; provided that, anything contained in any of the Loan
Documents to the contrary notwithstanding, if such Lender is an Issuing Lender
such Lender shall continue to have all rights and obligations of an Issuing
Lender until the cancellation or expiration of any Letters of Credit issued by
it and the reimbursement of any amounts drawn thereunder). The assigning Lender
shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its Notes, if any, to Administrative Agent for
cancellation, and thereupon new Notes shall, if so requested by the assignee
and/or the assigning Lender in accordance with subsection 2.1E, be issued to the
assignee and/or to the assigning Lender, substantially in the form of Exhibit IV
or Exhibit V annexed hereto, as the case may be, with appropriate insertions, to
reflect the amounts of the new Commitments and/or outstanding Revolving Loans,
as the case may

 

76



--------------------------------------------------------------------------------

be, of the assignee and/or the assigning Lender. Other than as provided in
subsection 2.1A(ii) and subsection 10.5, any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection 10.1B shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection 10.1C.

(ii) Acceptance by Administrative Agent; Recordation in Register. Upon its
receipt of an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee referred to in subsection 10.1B(i) and any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters that such assignee may be required to deliver to
Administrative Agent pursuant to subsection 2.7B(iv), Administrative Agent
shall, if Administrative Agent and Company have consented to the assignment
evidenced thereby (in each case to the extent such consent is required pursuant
to subsection 10.1B(i)), (a) accept such Assignment Agreement by executing a
counterpart thereof as provided therein (which acceptance shall evidence any
required consent of Administrative Agent to such assignment), (b) record the
information contained therein in the Register, and (c) give prompt notice
thereof to Company. Administrative Agent shall maintain a copy of each
Assignment Agreement delivered to and accepted by it as provided in this
subsection 10.1B(ii).

(iii) Deemed Consent by Company. If the consent of Company to an assignment or
to an Eligible Assignee is required hereunder, Company shall be deemed to have
given its consent five Business Days after the date notice thereof has been
delivered by the assigning Lender (through Administrative Agent) unless such
consent is expressly refused by Company prior to such fifth Business Day.

C. Participations. Any Lender may, without the consent of, or notice to, Company
or Administrative Agent, sell participations to one or more Persons (other than
a natural Person or Company or any of its Affiliates) in all or a portion of
such Lender’s rights and/or obligations under this Agreement; provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) Company, Administrative Agent and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver directly affecting (i) the extension of the
scheduled final maturity date of any Loan allocated to such participation,
(ii) any mandatory prepayment required to be made pursuant to Section 2.4A(iii)
or (iii) a reduction of the principal amount of or the rate of interest payable
on any Loan allocated to such participation. Subject to the further provisions
of this subsection 10.1C, Company agrees that each Participant shall be entitled
to the benefits of subsections 2.6D and 2.7 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection 10.1B.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of subsection 10.4 as though it were a Lender, provided such
Participant

 

77



--------------------------------------------------------------------------------

agrees to be subject to subsection 10.5 as though it were a Lender. A
Participant shall not be entitled to receive any greater payment under
subsections 2.6D and 2.7A than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with Company’s prior
written consent. No Participant shall be entitled to the benefits of subsection
2.7 unless Company is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of Company, to comply with subsection
2.7B(iv) as though it were a Lender.

D. Pledges and Assignments. Any Lender may, without the consent of
Administrative Agent or Company, at any time pledge or assign a security
interest in all or any portion of its Loans, and the other Obligations owed to
such Lender, to secure obligations of such Lender, including without limitation
(A) any pledge or assignment to secure obligations to any Federal Reserve Bank
and (B) in the case of any Lender that is a Fund, any pledge or assignment to
any holders of obligations owed, or securities issued, by such Lender including
to any trustee for, or any other representative of, such holders; provided that
(i) no Lender shall be relieved of any of its obligations hereunder as a result
of any such assignment or pledge and (ii) in no event shall any assignee or
pledgee be considered to be a “Lender” or be entitled to require the assigning
Lender to take or omit to take any action hereunder.

E. Information. Each Lender may furnish any information concerning Company and
its Subsidiaries in the possession of that Lender from time to time to pledgees
under subsection 10.10D, assignees and participants (including prospective
assignees and participants), in each case subject to subsection 10.18.

F. Agreements of Lenders. Each Lender listed on the signature pages hereof
hereby agrees, and each Lender that becomes a party hereto pursuant to an
Assignment Agreement shall be deemed to agree, (i) that it is an Eligible
Assignee described in clause (ii) of the definition thereof; (ii) that it has
experience and expertise in the making of or purchasing loans such as the Loans;
and (iii) that it will make or purchase Loans for its own account in the
ordinary course of its business and without a view to distribution of such Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
subsection 10.1, the disposition of such Loans or any interests therein shall at
all times remain within its exclusive control).

 

  10.2  Expenses.

Whether or not the transactions contemplated hereby shall be consummated,
Company agrees to pay promptly (i) all reasonable out-of-pocket costs and
expenses incurred by Administrative Agent, including fees, expenses and
disbursements of counsel to the Administrative Agent, in connection with the
negotiation, preparation, execution and administration of the Loan Documents and
any consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Company; (ii) all other reasonable costs and
expenses incurred by the Administrative Agent in connection with the syndication
of the Commitments; (iii) all reasonable costs and expenses, including
reasonable attorneys’ fees (including allocated costs of internal counsel) and
reasonable fees, costs and expenses of accountants, advisors and consultants,
incurred by Administrative Agent and its counsel at any time when an Event of
Default has occurred and is continuing, relating to efforts

 

78



--------------------------------------------------------------------------------

to evaluate or assess Company or any of its Subsidiaries and its business or
financial condition; and (iv) all reasonable costs and expenses, including
reasonable attorneys’ fees (including allocated costs of internal counsel),
reasonable fees, costs and expenses of accountants, advisors and consultants and
costs of settlement, incurred by Administrative Agent and Lenders in enforcing
any Obligations of or in collecting any payments due from Company hereunder or
under the other Loan Documents (including in connection with the enforcement of
the Loan Documents) or in connection with any refinancing or restructuring of
the credit arrangements provided under this Agreement in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy proceedings; provided,
that with respect to Lenders other than Administrative Agent, Company shall not
be required to pay the costs and expenses of more than one counsel.

 

  10.3  Indemnity.

In addition to the payment of expenses pursuant to subsection 10.2, whether or
not the transactions contemplated hereby shall be consummated, Company agrees to
indemnify, pay and hold harmless Administrative Agent and Lenders (including
Issuing Lenders), and the officers, directors, trustees, employees, agents,
advisors and Affiliates of Administrative Agent and Lenders (collectively called
the “Indemnitees”), from and against any and all Indemnified Liabilities (as
hereinafter defined); provided that Company shall not have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee as determined by a final judgment of a court of
competent jurisdiction.

As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages)
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
(including Lenders’ agreement to make the Loans hereunder or the use or intended
use of the proceeds thereof or the issuance of Letters of Credit hereunder or
the use or intended use of any thereof, the failure of an Issuing Lender to
honor a drawing under a Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
Government Authority, or any enforcement of any of the Loan Documents) or
(ii) any Environmental Claim or any Hazardous Materials Activity relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of Company or any of its Subsidiaries.

 

79



--------------------------------------------------------------------------------

To the extent that the undertakings to indemnify, pay and hold harmless set
forth in this subsection 10.3 may be unenforceable in whole or in part because
they are violative of any law or public policy, Company shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

 

  10.4  Set-Off.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuation of any Event of Default each of Lenders and their Affiliates is
hereby authorized by Company at any time or from time to time, without notice to
Company or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and to apply any and all deposits (general or
special, time or demand, provisional or final, including Indebtedness evidenced
by certificates of deposit, whether matured or unmatured, but not including
trust accounts) and any other Indebtedness at any time held or owing by that
Lender or any Affiliate of that Lender to or for the credit or the account of
Company against and on account of the Obligations of Company to that Lender (or
any Affiliate of that Lender) or to any other Lender (or any Affiliate of any
other Lender) under this Agreement, the Letters of Credit and participations
therein and the other Loan Documents, including all claims of any nature or
description arising out of or connected with this Agreement, the Letters of
Credit and participations therein or any other Loan Document, irrespective of
whether or not (i) that Lender shall have made any demand hereunder or (ii) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due hereunder shall have become due and
payable pursuant to Section 8 and although said obligations and liabilities, or
any of them, may be contingent or unmatured.

 

  10.5  Ratable Sharing.

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary or mandatory payment (other than a payment or prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to that
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) that is greater than the proportion received by any
other Lender in respect of the Aggregate Amounts Due to such other Lender, then
the Lender receiving such proportionately greater payment shall, unless such
proportionately greater payment is required by the terms of this Agreement,
(i) notify Administrative Agent and each other Lender of the receipt of such
payment and (ii) apply a portion of such payment to purchase assignments (which
it shall be deemed to have purchased from each seller of an assignment
simultaneously upon the receipt by such seller of its portion of such payment)
of the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided that (A) if all or part of such
proportionately greater payment received by

 

80



--------------------------------------------------------------------------------

such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of Company or otherwise, those purchases shall be
rescinded and the purchase prices paid for such assignments shall be returned to
such purchasing Lender ratably to the extent of such recovery, but without
interest and (B) the foregoing provisions shall not apply to (1) any payment
made by Company pursuant to and in accordance with the express terms of this
Agreement or (2) any payment obtained by a Lender as consideration for the
assignment (other than an assignment pursuant to this subsection 10.5) of or the
sale of a participation in any of its Obligations to any Eligible Assignee or
Participant pursuant to subsection 10.1B. Company expressly consents to the
foregoing arrangement and agrees that any purchaser of an assignment so
purchased may exercise any and all rights of a Lender as to such assignment as
fully as if that Lender had complied with the provisions of subsection 10.1B
with respect to such assignment. In order to further evidence such assignment
(and without prejudice to the effectiveness of the assignment provisions set
forth above), each purchasing Lender and each selling Lender agree to enter into
an Assignment Agreement at the request of a selling Lender or a purchasing
Lender, as the case may be, in form and substance reasonably satisfactory to
each such Lender.

 

  10.6  Amendments and Waivers.

No amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes, and no consent to any departure by Company therefrom,
shall in any event be effective without the written concurrence of Requisite
Lenders; provided that no such amendment, modification, termination, waiver or
consent shall, without the consent of:

(i) each Lender with Obligations directly affected (whose consent shall be
sufficient for any such amendment, modification, termination or waiver without
the consent of Requisite Lenders) (1) reduce or forgive the principal amount of
any Loan, (2) postpone the scheduled final maturity date of any Loan (but not
the date of any scheduled installment of principal), (3) postpone the date on
which any interest or any fees are payable, (4) decrease the interest rate borne
by any Loan (other than any waiver of any increase in the interest rate
applicable to any of the Loans pursuant to subsection 2.2E) or the amount of any
fees payable hereunder (other than any waiver of any increase in the fees
applicable to Letters of Credit pursuant to subsection 3.2 following an Event of
Default), (5) reduce the amount or postpone the due date of any amount payable
in respect of any Letter of Credit reimbursement obligation, (6) extend the
expiration date of any Letter of Credit beyond the Revolving Loan Commitment
Termination Date, (7) except as provided in subsection 2.11, extend the
Revolving Commitment Termination Date, (8) change in any manner the obligations
of Lenders relating to the purchase of participations in Letters of Credit or
(9) change in any manner the provisions of subsection 2.4B to provide that
Lenders will not share pro rata in reductions of the Revolving Loan Commitment
Amount;

(ii) each Lender, (1) change in any manner the definition of “Pro Rata Share” or
the definition of “Requisite Lenders” (except for any changes resulting solely
from an increase in the aggregate amount of the Commitments approved by
Requisite Lenders), (2) change the provisions of subsection 2.4B(iii) to provide
that Lenders will not share pro rata in payments, (3) change in any manner any
provision of this Agreement that, by its terms, expressly requires the approval
or concurrence of all Lenders, (4) increase the

 

81



--------------------------------------------------------------------------------

maximum duration of Interest Periods permitted hereunder, or (5) change in any
manner or waive the provisions contained in subsection 2.4A(iii), subsection
8.1, subsection 10.5 or this subsection 10.6.

In addition, no amendment, modification, termination or waiver of any provision
(i) of any Note shall be effective without the written concurrence of the Lender
which is the holder of that Note, (ii) of subsection 2.1A(ii) or of any other
provision of this Agreement relating to the Swing Line Loan Commitment or the
Swing Line Loans shall be effective without the written concurrence of each
affected Swing Line Lender, (iii) of Section 3 shall be effective without the
written concurrence of Administrative Agent and, with respect to the purchase of
participations in Letters of Credit, without the written concurrence of each
Issuing Lender that has issued an outstanding Letter of Credit or has not been
reimbursed for a payment under a Letter of Credit, (iv) of Section 9 or of any
other provision of this Agreement which, by its terms, expressly requires the
approval or concurrence of Administrative Agent shall be effective without the
written concurrence of Administrative Agent; and (v) that increases the amount
of a Commitment of a Lender shall be effective without the consent of such
Lender.

Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of that Lender. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on Company in any case shall entitle Company to any other or further
notice or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this subsection 10.6
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by Company, on Company.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

  10.7  Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

 

  10.8  Notices; Effectiveness of Signatures; Posting on Electronic Delivery
Systems.

A. Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, or sent by telefacsimile, electronic mail (subject to
paragraph B below), or United States mail or courier service and shall be deemed
to have been given when delivered in person or by courier service, upon receipt
of telefacsimile or electronic mail in complete and legible form, or three
Business Days after depositing it in the United States mail with postage

 

82



--------------------------------------------------------------------------------

prepaid and properly addressed; provided that notices to Administrative Agent,
any Swing Line Lender and any Issuing Lender shall not be effective until
received. For the purposes hereof, the address of Company, Administrative Agent,
Swing Line Lenders and the Issuing Lender shall be as set forth on Schedule 10.8
and the address of each other Lender shall be as set forth on its Administrative
Questionnaire or (i) as to Company and Administrative Agent, such other address
as shall be designated by such Person in a written notice delivered to the other
parties hereto and (ii) as to each other party, such other address as shall be
designated by such party in a written notice delivered to Administrative Agent.
Electronic mail and Internet and intranet websites may be used to distribute
routine communications, such as financial statements and other information as
provided in subsection 6.1. Administrative Agent or Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

B. Effectiveness of Signatures. Loan Documents and notices under the Loan
Documents may be transmitted and/or signed by telefacsimile and by signatures
delivered in ‘PDF’ format by electronic mail. The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as an original copy with manual signatures and shall be binding on
Company, Agents and Lenders. Administrative Agent may also require that any such
documents and signature be confirmed by a manually-signed copy thereof;
provided, however, that the failure to request or deliver any such
manually-signed copy shall not affect the effectiveness of any facsimile
document or signature.

C. Posting on Electronic Delivery Systems. Company acknowledges and agrees that
(I) Administrative Agent may make any material delivered by Company to
Administrative Agent, as well as any amendments, waivers, consents, and other
written information, documents, instruments and other materials relating to
Company, any of its Subsidiaries, or any other materials or matters relating to
this Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”), available to the Lenders by posting such
notices on an electronic delivery system (which may be provided by
Administrative Agent, an Affiliate of Administrative Agent, or any Person that
is not an Affiliate of Administrative Agent), such as IntraLinks, or a
substantially similar electronic system (the “Platform”) and (II) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to Company or its securities)
(each, a “Public Lender”). Company acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution; (ii) the
Platform is provided “as is” and “as available” and (iii) neither Administrative
Agent nor any of its Affiliates warrants the accuracy, completeness, timeliness,
sufficiency, or sequencing of the Communications posted on the Platform.
Administrative Agent and its Affiliates expressly disclaim with respect to the
Platform any liability for errors in transmission, incorrect or incomplete
downloading, delays in posting or delivery, or problems accessing the
Communications posted on the Platform and any liability for any losses, costs,
expenses or liabilities that may be suffered or incurred in connection with the
Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by Administrative Agent or any of its Affiliates in
connection with the Platform.

 

83



--------------------------------------------------------------------------------

The Company hereby agrees that (w) all Communications that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Communications “PUBLIC”, Company shall
be deemed to have authorized Administrative Agent, any Issuing Lender and the
Lenders to treat such Communications as not containing any material non-public
information with respect to Company or its securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Communications constitute confidential information pursuant to subsection
10.18, they shall be treated as set forth in such subsection); (y) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) Administrative
Agent shall be entitled to treat any Communications that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor”.

Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such
Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement (pursuant to an Administrative
Questionnaire or otherwise), Administrative Agent in writing of such Lender’s
e-mail address to which a Notice may be sent (and from time to time thereafter
to ensure that Administrative Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.
Notwithstanding the foregoing, Company shall not be responsible for any failure
of the Platform or for the inability of any Lender to access any Communication
made available by Company to Administrative Agent in connection with the
Platform and in no event shall any such failure constitute an Event of Default
hereunder.

 

  10.9  Survival of Representations, Warranties and Agreements.

A. All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit hereunder.

B. Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of Company set forth in subsections 2.6D, 2.7, 10.2, 10.3, 10.4,
10.16 and 10.17 and the agreements of Lenders set forth in subsections 9.2C,
9.4, 10.5 and 10.17 shall survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination of this Agreement.

 

  10.10  Failure or Indulgence Not Waiver; Remedies Cumulative.

No failure or delay on the part of an Agent or any Lender in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

 

84



--------------------------------------------------------------------------------

  10.11  Marshalling; Payments Set Aside.

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of Company or any other party or against or in payment of any or
all of the Obligations. To the extent that Company makes a payment or payments
to Administrative Agent or Lenders (or to Administrative Agent for the benefit
of Lenders), or Agents or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 

  10.12  Severability.

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

  10.13  Obligations Several; Independent Nature of Lenders’ Rights; Damage
Waiver.

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders, or
Lenders and Company, as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to subsection 9.6, each
Lender shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

To the extent permitted by law, Company shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with or as a result of this Agreement (including,
without limitation, subsection 2.1C hereof), any other Loan Document, any
transaction contemplated by the Loan Documents, any Loan or the use of proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with the Loan Documents or the transactions contemplated thereby.

 

85



--------------------------------------------------------------------------------

  10.14  Applicable Law.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.

 

  10.15  Construction of Agreement; Nature of Relationship.

Company acknowledges that (i) it has been represented by counsel in the
negotiation and documentation of the terms of this Agreement, (ii) it has had
full and fair opportunity to review and revise the terms of this Agreement,
(iii) this Agreement has been drafted jointly by the parties hereto, and
(iv) neither Administrative Agent nor any Lender or other Agent has any
fiduciary relationship with or duty to Company arising out of or in connection
with this Agreement or any of the other Loan Documents, and the relationship
between Administrative Agent, the other Agents and Lenders, on one hand, and
Company, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor. Accordingly, each of the parties hereto acknowledges and
agrees that the terms of this Agreement shall not be construed against or in
favor of another party.

 

  10.16  Consent to Jurisdiction and Service of Process.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS HEREUNDER AND
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, COMPANY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY

(I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(III) AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE COURTS OF ANY
OTHER JURISDICTION; AND

(IV) AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.16 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

86



--------------------------------------------------------------------------------

  10.17  Waiver of Jury Trial.

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 10.17 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

 

  10.18  Confidentiality.

Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement in accordance with such Lender’s customary
procedures for handling confidential information of this nature, it being
understood and agreed by Company that in any event a Lender may make disclosures
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, and legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such information
confidential, (b) to the extent requested by any Government Authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this subsection 10.18, to (i) any pledgee under subsection 10.10, any
Eligible Assignee of or participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of
Company, (g) with the consent of Company, (h) to the extent such information
(i) becomes publicly available other than as a result of a breach of this
subsection 10.18 or (ii) becomes available to Administrative Agent or any Lender
on a

 

87



--------------------------------------------------------------------------------

nonconfidential basis from a source other than Company (i) to the National
Association of Insurance Commissioners or any other similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s or its Affiliates’ investment portfolio in connection with ratings
issued with respect to such Lender or its Affiliates and that no written or oral
communications from counsel to an Agent and no information that is or is
designated as privileged or as attorney work product may be disclosed to any
Person unless such Person is a Lender or a Participant hereunder; provided that,
unless specifically prohibited by applicable law or court order, each Lender
shall notify Company of any request by any Government Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition of such Lender by such Government
Authority) for disclosure of any such non-public information prior to disclosure
of such information; and provided, further that in no event shall any Lender be
obligated or required to return any materials furnished by Company or any of its
Subsidiaries. In addition, Administrative Agent and Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to Administrative Agent and Lenders, and Administrative Agent or any
of its Affiliates may place customary “tombstone” advertisements relating hereto
in publications (including publications circulated in electronic form) of its
choice at its own expense.

 

  10.19  Counterparts; Effectiveness.

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.

 

  10.20  USA Patriot Act.

Each Lender hereby notifies Company that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Company, which information includes the name and address of Company
and other information that will allow such Lender to identify Company in
accordance with the Act.

[Remainder of page intentionally left blank]

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

COMPANY:

STANCORP FINANCIAL GROUP, INC.

By:

 

/s/ CINDY J. MCPIKE

  Cindy J. McPike, Senior Vice President and Chief Financial Officer

Signature Page to StanCorp Credit Agreement



--------------------------------------------------------------------------------

LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

individually and as Administrative Agent and a

Swing Line Lender

By:

 

/s/ ROBERT FIALKOWSKI

 

Robert Fialkowski, Vice President

Signature Page to StanCorp Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

individually and as Syndication Agent and a Swing

Line Lender

By:

 

/s/ SCOTT J. BELL

 

Scott J. Bell, Senior Vice President

Signature Page to StanCorp Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

By:

 

/s/ RICHARD G. SHAW

 

Richard G. Shaw, Vice President

Signature Page to StanCorp Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., acting through its Seattle Branch

By:

 

/s/ ATSUSHI TSUKAHARA

 

Atsushi Tsukahara, Deputy General Manager

Signature Page to StanCorp Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY

By:

 

/s/ JOHN BRAZZALE

 

John Brazzale, Vice President

Signature Page to StanCorp Credit Agreement



--------------------------------------------------------------------------------

WILLIAM STREET COMMITMENT CORPORATION

By:

 

/s/ MARK WALTON

 

Mark Walton, Assistant Vice President

Signature Page to StanCorp Credit Agreement



--------------------------------------------------------------------------------

MELLON BANK, N.A.

By:

 

/s/ MARTIN J. RANDAL

 

Martin J. Randal, Vice President

Signature Page to StanCorp Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF] NOTICE OF REVOLVING BORROWING

Pursuant to that certain Credit Agreement dated as of June 15, 2006, as amended,
restated, supplemented or otherwise modified to the date hereof (said Credit
Agreement, as so amended, restated, supplemented or otherwise modified, being
the “Credit Agreement”, the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among STANCORP FINANCIAL
GROUP, INC. (“Company”), the financial institutions listed therein as Lenders
(“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(“Administrative Agent”), this represents Company’s request to borrow as
follows:

 

  1. Date of borrowing:  ___________________, _________

 

  2. Amount of borrowing:  $___________________

 

  3. Lender(s):

 

  ¨ a.  Lenders, in accordance with their applicable Pro Rata Shares

 

  ¨ b.  Swing Line Lender

 

  ¨ Wells Fargo

 

  ¨ U.S. Bank

 

  4. Type of Loans:

 

  ¨ a.  Revolving Loans

 

  ¨ b.  Swing Line Loan

 

  5. Interest rate option:

 

  ¨ a.  Base Rate Loan(s)

 

  ¨ b.  Eurodollar Rate Loans with an initial Interest Period of ____________
month(s)

 

  ¨ c.  Other rate agreed to between applicable Swing Line Lender and Company:
______________

The proceeds of such Loans are to be deposited in Company’s account at
Administrative Agent or in such other account as may be designated by Company
from time to time.

 

  Exhibit I -1   Notice of Revolving Borrower



--------------------------------------------------------------------------------

The undersigned officer, to the best of his or her knowledge, and Company
certify that:

(i) The representations and warranties contained in the Credit Agreement (other
than subsection 5.4) and the other Loan Documents are true, correct and complete
in all material respects on and as of the date hereof to the same extent as
though made on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties were true, correct and complete in all
material respects on and as of such earlier date; provided, that, if a
representation and warranty is qualified as to materiality, with respect to such
representation and warranty the materiality qualifier set forth above shall be
disregarded for purposes of this condition; and

(ii) No event has occurred and is continuing or would result from the
consummation of the borrowing contemplated hereby that would constitute an Event
of Default or a Potential Event of Default.

 

DATED: ___________________

    STANCORP FINANCIAL GROUP, INC.      

By:

          

Title:

    

 

  Exhibit I -2   Notice of Revolving Borrower



--------------------------------------------------------------------------------

EXHIBIT II

[FORM OF] NOTICE OF CONVERSION/CONTINUATION

Pursuant to that certain Credit Agreement dated as of June 15, 2006, as amended,
restated, supplemented or otherwise modified to the date hereof (said Credit
Agreement, as so amended, restated, supplemented or otherwise modified, being
the “Credit Agreement”, the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among STANCORP FINANCIAL
GROUP, INC. (“Company”), the financial institutions listed therein as Lenders,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(“Administrative Agent”), this represents Company’s request to convert or
continue Loans as follows:

 

  1. Date of conversion/continuation:  __________________, _______

 

  2. Amount of Loans being converted/continued:  $___________________

 

  3. Nature of conversion/continuation:

 

  ¨ a.  Conversion of Base Rate Loans to Eurodollar Rate Loans

 

  ¨ b.  Conversion of Eurodollar Rate Loans to Base Rate Loans

 

  ¨ c.  Continuation of Eurodollar Rate Loans as such

 

  4. If Loans are being continued as or converted to Eurodollar Rate Loans, the
duration of the new Interest Period that commences on the conversion/
continuation date: _______________ month(s)

In the case of a conversion to or continuation of Eurodollar Rate Loans, the
undersigned officer, to the best of his or her knowledge, and Company certifies
that no Event of Default or Potential Event of Default has occurred and is
continuing under the Credit Agreement.

 

DATED: ___________________

    STANCORP FINANCIAL GROUP, INC.      

By:

          

Title:

    

 

  Exhibit II-1   Notice of Conversion/Continution



--------------------------------------------------------------------------------

EXHIBIT III

[FORM OF] REQUEST FOR ISSUANCE

Pursuant to that certain Credit Agreement dated as of June 15, 2006 as amended,
restated, supplemented or otherwise modified to the date hereof (said Credit
Agreement, as so amended, restated, supplemented or otherwise modified, being
the “Credit Agreement”, the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among STANCORP FINANCIAL
GROUP, INC. (“Company”), the financial institutions listed therein as Lenders,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(“Administrative Agent”), this represents Company’s request for the issuance of
a Letter of Credit by Administrative Agent as follows:

 

  1. Issuing Lender:       Administrative Agent

    [                                                                 ]

 

  2. Date of issuance of Letter of Credit: ________________, ________

 

  3. Face amount of Letter of Credit: $________________________

 

  4. Expiration date of Letter of Credit: ________________, ________

 

  5. Name and address of beneficiary:

____________________________________

____________________________________

____________________________________

____________________________________

 

  6. Attached hereto is:

 

  ¨ the verbatim text of such proposed Letter of Credit

 

  ¨ a description of the proposed terms and conditions of such Letter of Credit,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Lender to make payment under
such Letter of Credit.

The undersigned officer, to the best of his or her knowledge, and Company
certify that:

(i) The representations and warranties contained in the Credit Agreement (other
than subsection 5.4) and the other Loan Documents are true, correct and complete
in all material respects on and as of the date hereof to the same extent as
though made on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties were true, correct and complete in

 

  Exhibit III-1   Request for Issuance



--------------------------------------------------------------------------------

all material respects on and as of such earlier date; provided, that, if a
representation and warranty is qualified as to materiality, with respect to such
representation and warranty the materiality qualifier set forth above shall be
disregarded for purposes of this condition; and

(ii) No event has occurred and is continuing or would result from the issuance
of the Letter of Credit contemplated hereby that would constitute an Event of
Default or a Potential Event of Default.

 

DATED:  ___________________________

    STANCORP FINANCIAL GROUP, INC.      

By:

          

Title:

    

 

   Exhibit III-2    Request for Issuance



--------------------------------------------------------------------------------

EXHIBIT IV

[FORM OF] REVOLVING NOTE

STANCORP FINANCIAL GROUP, INC.

 

$_____________________1

   ______________________2    [Issuance date]

FOR VALUE RECEIVED, STANCORP FINANCIAL GROUP, INC., an Oregon corporation
(“Company”), promises to pay to ________________3 (“Payee”) or its registered
assigns, the lesser of (x) ____________________4 ($[_________________1]) and
(y) the unpaid principal amount of all advances made by Payee to Company as
Revolving Loans under the Credit Agreement referred to below. The principal
amount of this Note shall be payable on the dates and in the amounts specified
in the Credit Agreement.

Company also promises to pay interest on the unpaid principal amount hereof,
until paid in full, at the rates and at the times which shall be determined in
accordance with the provisions of that certain Credit Agreement dated as of
June 15, 2006 by and among Company, the financial institutions listed therein as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent
(said Credit Agreement, as it may be amended, restated, supplemented or
otherwise modified from time to time, being the “Credit Agreement”, the terms
defined therein and not otherwise defined herein being used herein as therein
defined).

This Note is one of Company’s “Revolving Notes” and is issued pursuant to and
entitled to the benefits of the Credit Agreement, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Revolving Loans evidenced hereby were made and are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
and Payment Office or at such other place as shall be designated in writing for
such purpose in accordance with the terms of the Credit Agreement. Unless and
until an Assignment Agreement effecting the assignment or transfer of this Note
shall have been accepted by Administrative Agent and recorded in the Register as
provided in the Credit Agreement, Company and Administrative Agent shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
Loans evidenced hereby. Payee hereby agrees, by its acceptance hereof, that
before disposing of this Note or any part hereof it will make a notation hereon
of all principal payments previously made hereunder and of the date to which
interest hereon has been paid; provided, however, that the failure to make a
notation of any payment made on this Note shall not limit or otherwise affect
the obligations of Company hereunder with respect to payments of principal of or
interest on this Note.

 

--------------------------------------------------------------------------------

1 Insert amount of Lender’s Revolving Loan commitment in numbers

2 Insert place of delivery Note.

3 Insert Lender’s name in capital letters.

4 Insert amount of Lender’s Revolving Loan Commitment in words.

 

   Exhibit IV-1    Revolving Note



--------------------------------------------------------------------------------

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

This Note is subject to mandatory prepayment as provided in the Credit Agreement
and to prepayment at the option of Company as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

This Note is subject to restrictions on transfer or assignment as provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Company, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency prescribed herein and in
the Credit Agreement.

Company promises to pay all costs and expenses, including reasonable and
documented attorneys’ fees, all as provided in the Credit Agreement, incurred in
the collection and enforcement of this Note. Company and any endorsers of this
Note hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
and notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

[Remainder of page intentionally left blank.]

 

   Exhibit IV-2    Revolving Note



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

STANCORP FINANCIAL GROUP, INC. By:     

Title:

    

 

   Exhibit IV-3    Revolving Note



--------------------------------------------------------------------------------

TRANSACTIONS

ON

REVOLVING NOTE

 

Date

  

Type of

Loan Made

This Date

  

Amount of

Loan Made

This Date

  

Amount of

Principal Paid

This Date

  

Outstanding

Principal

Balance

This Date

  

Notation

Made By

 

   Exhibit IV-4    Revolving Note



--------------------------------------------------------------------------------

EXHIBIT V

[FORM OF] SWING LINE NOTE

STANCORP FINANCIAL GROUP, INC.

 

$_____________________1

   ______________________2    [Issuance date]

FOR VALUE RECEIVED, STANCORP FINANCIAL GROUP, INC., an Oregon corporation
(“Company”), promises to pay to _______________________3 (“Payee”) or its
registered assigns, the lesser of (x) _______________________
($[________________________1]) and (y) the unpaid principal amount of all
advances made by Payee to Company as Swing Line Loans under the Credit Agreement
referred to below. The principal amount of this Note shall be payable on the
dates and in the amounts specified in the Credit Agreement.

Company also promises to pay interest on the unpaid principal amount hereof,
until paid in full, at the rates and at the times which shall be determined in
accordance with the provisions of that certain Credit Agreement dated as of
June 15, 2006 by and among Company, the financial institutions listed therein as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent
(said Credit Agreement, as it may be amended, restated, supplemented or
otherwise modified from time to time, being the “Credit Agreement”, the terms
defined therein and not otherwise defined herein being used herein as therein
defined).

This Note is Company’s “Swing Line Note” and is issued pursuant to and entitled
to the benefits of the Credit Agreement, to which reference is hereby made for a
more complete statement of the terms and conditions under which the Swing Line
Loans evidenced hereby were made and are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
and Payment Office or at such other place as shall be designated in writing for
such purpose in accordance with the terms of the Credit Agreement.

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

This Note is subject to mandatory prepayment as provided in the Credit Agreement
and to prepayment at the option of Company as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE

 

--------------------------------------------------------------------------------

1 Insert amount of Lender’s Revolving Loan commitment in numbers.

2 Insert place of delivery Note.

3 Insert amount of Swing Line Lender’s Swing Line Commitment in words.

 

   Exhibit V-1    Swing Line Note



--------------------------------------------------------------------------------

CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

This Note is subject to restrictions on transfer or assignment as provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Company, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency prescribed herein and in
the Credit Agreement.

Company promises to pay all costs and expenses, including reasonable and
documented attorneys’ fees, all as provided in the Credit Agreement, incurred in
the collection and enforcement of this Note. Company and any endorsers of this
Note hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
and notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

[Remainder of page intentionally left blank.]

 

   Exhibit V-2    Swing Line Note



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

STANCORP FINANCIAL GROUP, INC. By:     

Title:

    

 

   Exhibit V-3    Swing Line Note



--------------------------------------------------------------------------------

TRANSACTIONS

ON

REVOLVING NOTE

 

Date

  

Amount of

Loan Made

This Date

  

Amount of

Principal Paid

This Date

  

Amount of

Principal Paid

This Date

  

Outstanding

Principal

Balance

This Date

  

Notation

Made By

 

   Exhibit V-4    Swing Line Note



--------------------------------------------------------------------------------

EXHIBIT VI

[FORM OF] COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFY THAT:

(1) We are the duly elected [Title] and [Title] of StanCorp Financial Group,
Inc. (“Company”);

(2) We have reviewed the terms of that certain Credit Agreement dated as of
June 15, 2006, as amended, restated, supplemented or otherwise modified to the
date hereof (said Credit Agreement, as so amended, restated, supplemented or
otherwise modified, being the “Credit Agreement”, the terms defined therein and
not otherwise defined in this Certificate (including Attachment No. 1 annexed
hereto and made a part hereof) being used in this Certificate as therein
defined), by and among Company, the financial institutions listed therein as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent,
and we have made, or have caused to be made under our supervision, a review in
reasonable detail of the transactions and condition of Company and its
Subsidiaries during the accounting period covered by the attached financial
statements;

(3) The examination described in paragraph (2) above did not disclose, and we
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Potential Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate [, except as set forth below].

[Set forth [below] [in a separate attachment to this Certificate] are all
exceptions to paragraph (3) above listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
Company has taken, is taking, or proposes to take with respect to each such
condition or event:

____________________________________________________________]

 

   Exhibit VI-1    Compliance Certificate



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this __________ day of _____________, ____ pursuant to subsection
6.1(iv) of the Credit Agreement.

 

STANCORP FINANCIAL GROUP, INC.

By:

    

Title:

    

By:

    

Title:

    

 

   Exhibit VI-2    Compliance Certificate



--------------------------------------------------------------------------------

ATTACHMENT NO. 1

TO COMPLIANCE CERTIFICATE

This Attachment No. 1 is attached to and made a part of a Compliance Certificate
dated as of ____________, ____ and pertains to the Fiscal Quarter most recently
ended. Subsection references herein relate to subsections of the Credit
Agreement.

 

A.

  Maximum Leverage Ratio (as of _____________, ____)  

1.      Consolidated Total Debt:                                 $___________

 

2.      Consolidated Net Worth:                                 $___________

 

3.      Consolidated Total Capitalization (1+2+3):    $___________

 

4.      Leverage Ratio (1):(3):             ____%

 

5.      Maximum ratio permitted under subsection 7.4A:     35%

 

Compliance (Yes/No)                    ___________

B.

  Minimum Consolidated Net Worth (as of _____________, ____)  

1.      Consolidated Net Worth:                                       
      $___________

 

2.      Minimum amount required under subsection 7.4B:  [$_________]

 

Compliance (Yes/No) ____________

 

   Exhibit VI-3    Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT VII

[FORM OF] ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit and
swingline loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

1. Assignor: ______________________________

2. Assignee: ______________________________ [and is an Affiliate/Approved Fund1]

3. Borrower: StanCorp Financial Group, Inc.

4. Administrative Agent: Wells Fargo Bank, National Association, as
administrative agent under the Credit Agreement

5. Credit Agreement The $200,000,000 Credit Agreement dated as of June 15, 2006
among Company, the Lenders parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and the other agents parties thereto

--------------------------------------------------------------------------------

1 Select as applicable.

 

   Exhibit VII-1    Assignment and Assumption Agreement



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans
for all Lenders    Amount of
Commitment/Loans
Assigned    Percentage Assigned
of
Commitment/Loans2  

Revolving Loan Commitment

   $ _____________    $ _____________    __________ %

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:       

Title:

 

Consented to and Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:       

Title:

[Consented to:]

STANCORP FINANCIAL GROUP, INC.

By:       

Title:

--------------------------------------------------------------------------------

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

   Exhibit VII-2    Assignment and Assumption Agreement



--------------------------------------------------------------------------------

ANNEX 1

STANCORP FINANCIAL GROUP, INC.

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of Company, any of
its Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to subsection
6.1 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest on the basis of which it
has made such analysis and decision, and (v) if it is a Non-US Lender, attached
to the Assignment is any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the

 

   Exhibit VII-3    Assignment and Assumption Agreement



--------------------------------------------------------------------------------

Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.3

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

--------------------------------------------------------------------------------

3 Administrative Agent should consider whether this method conforms to its
systems. In some circumstances, the following alternative language may be
appropriate: “From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.”

 

   Exhibit VII-4    Assignment and Assumption Agreement



--------------------------------------------------------------------------------

Schedule 2.1 – Lenders’ Commitments and Pro Rata Shares

 

Lender

   Revolving Loan
Commitment    Pro Rata Share  

Wells Fargo Bank, National Association

   $ 52,500,000    26.25 %

U.S. Bank National Association

   $ 52,500,000    26.25 %

The Bank of New York

   $ 25,000,000    12.5 %

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 25,000,000    12.5 %

The Northern Trust Company

   $ 25,000,000    12.5 %

William Street Commitment Corporation

   $ 10,000,000    5.0 %

Mellon Bank, N.A.

   $ 10,000,000    5.0 %              

Totals:

   $ 200,000,000    100.00 %              



--------------------------------------------------------------------------------

Schedule 5.15 – Insurance Licenses

Jurisdictions and Lines of Insurance

 

Standard Insurance Company    Lines of Insurance Alabama    Life, disability,
annuities Alaska    Life, health, annuities, variable life, variable annuities
Arizona    Life, disability, variable annuities Arkansas    Life, disability,
variable annuities California    Life, disability, annuities (not the registered
product) Colorado    Life, accident & health, credit (life, accident & health),
variable annuities Connecticut    Life, accident & health, variable annuities
Delaware    Life, annuities, health, credit (life & health), variable annuities
Florida    Life, accident & health, annuities, variable annuities Georgia   
Life, accident & sickness, variable annuities Hawaii    Life, accident & health
or sickness, annuities Idaho    Life, disability (including managed care)
Illinois    Life, disability, annuities Indiana    Life, disability, annuities
Iowa    Life, accident & health (including hospital & medical expense), variable
annuities Kansas    Life, accident & health, annuities Kentucky    Life,
annuities, health Louisiana    Life, annuities, health & accident Maine    Life,
health, variable annuities Maryland    Life, health, variable annuities
Massachusetts    Life, accident & health, variable annuities Michigan    Life,
disability, annuities, variable annuities Minnesota    Life, variable annuities,
health & accident Mississippi    Life, health, credit (life & health), variable
annuities Missouri    Life, accident & health, variable annuities Montana   
Life, disability, variable annuities Nebraska    Life, accident & health,
variable annuities Nevada    Life, accident & health, variable annuities New
Hampshire    Life, accident & health, variable annuities New Jersey    Life,
health, annuities, variable annuities New Mexico    Life, health, variable
annuities North Carolina    Life, accident & health, variable annuities North
Dakota    Life, accident & health, variable annuities Ohio    Life, health,
annuities Oklahoma    Life, accident & health, variable annuities Oregon   
Life, health, annuities Pennsylvania    Life, accident & health, annuities,
variable annuities Rhode Island    Life, accident & health, annuities, variable
annuities South Carolina    Life, accident & health, annuities, variable
annuities



--------------------------------------------------------------------------------

South Dakota    Life, accident & health, annuities, variable annuities Tennesee
   Life, accident & health, variable annuities Texas    Life, accident & health,
variable annuities Utah    Life, accident & health, annuities, variable
annuities Vermont    Life, accident & health, variable annuities Virginia   
Life, health, credit (life & health), variable annuities Washington    Life,
disability, variable annuities West Virginia    Life, accident & health,
variable annuities Wisconsin    Life, disability, variable annuities Wyoming   
Life, disability, variable annuities Dist. of Columbia    Life, annuities,
health, credit (life & health), variable annuities Guam    Life, accident &
health, variable annuities Virgin Islands    Life, accident, disbility,
annuities

Standard Insurance Company

    of New York

   New York    Life, annuities, accident & health, variable annuities (not the
registered product)



--------------------------------------------------------------------------------

Schedule 7.1 - Certain Existing Liens

 

Company

   Outstanding
Amount
5/31/2006   

Lender

  

Maturity

  

Description

Canyon Park    $1.3 million    StanCorp Mortgage Investors    2019    121,627
square foot shopping center known as “Canyon Park” located in Bothel, Washington
              Stonemill    $6.6 million    National Mortgage    2024    120,272
square foot shopping center known as “Stone Mill” located in Vancouver,
Washington              

Total

   $7.9 million         



--------------------------------------------------------------------------------

Schedule 7.9 - Existing Subsidiary Indebtedness

 

Company

   Outstanding
Amount
5/31/2006   

Lender

  

Maturity

  

Description

Canyon Park    $1.3 million    StanCorp Mortgage Investors    2019    121,627
square foot shopping center known as “Canyon Park” located in Bothel Washington
             

Stonemill

   $6.6 million   

National Mortgage

   2024    120,272 square foot shopping center known as “Stone Mill” located in
Vancouver Washington              

Total

   $7.9 million         



--------------------------------------------------------------------------------

Schedule 10.8 – Notice Addresses

If to Company:

StanCorp Financial Group, Inc.

1100 SW Sixth Street

Portland, OR 97204

Attention: Cindy McPike

Facsimile No: (971) 321-7935

If to Administrative Agent and Issuing Lender and Wells Fargo as Swing Line
Lender:

Wells Fargo Bank, National Association

Sixth Street & Marquette Avenue

MAC N9305-075

Minneapolis, MN 55479

Attention: Robert Fialkowski

Facsimile No: (312) 845-8606

If to U.S. Bank as a Swing Line Lender:

U.S. Bank National Association

U.S. Bank Centre

Agency Services

1420 Fifth Avenue, 9th Fl

Seattle, WA 98101

Attention: Pat Eells

Facsimile No.: (206) 587-7022